            Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 1 of 22




ILENE
ILENE JAROSLAW         (IJ0569)
        JAROSLAW (IJ0569)
PHILLIPS NIZER
PHILLIPS   NIZER LLPLLP
485 Lexington
485  Lexington Avenue,    14th Fl.
               Avenue, 14th    Fl.
New York,
New   York, NY
            NY 10017
                10017
ijaroslaw@phillipsnizer.com
ijaroslaw@phillipsnizer.com
Telephone:  (212) 977-9700
Telephone: (212)  977-9700
Attorney for
Attorney for Plaintiff
             Plaintiff Craig  Maurizi
                       Craig Maurizi

                           UNITED STATES
                           UNITED        DISTRICT COURT
                                  STATES DISTRICT COURT
                       FOR THE
                       FOR THE WESTERN
                               WESTERN DISTRICT
                                       DISTRICT OF
                                                OF NEW
                                                   NEW YORK
                                                       YORK


CRAIG MAURIZI,
CRAIG MAURIZI,

                                 Plaintiff,
                                 Plaintiff,
                                                   COMPLAINT AND
                                                   COMPLAINT AND
                      -- against
                         against --                JURY DEMAND
                                                   JURY DEMAND

RICHARD CALLAGHAN,
RICHARD  CALLAGHAN, BUFFALO
                         BUFFALO
SKATING  CLUB, INC.,
SKATING CLUB,  INC., PROFESSIONAL
                      PROFESSIONAL
SKATERS  ASSOCIATION, and
SKATERS ASSOCIATION,      and THE
                              THE
UNITED STATES
UNITED         FIGURE SKATING
       STATES FIGURE     SKATING
ASSOCIATION d/b/a
ASSOCIATION  d/b/a U.S.
                   U.S. FIGURE
                        FIGURE
SKATING,
SKATING,

                                  Defendants.
                                  Defendants.



       Plaintiff CRAIG
       Plaintiff CRAIG MAURIZI
                       MAURIZI ("Craig"),
                               (“Craig”), by
                                          by his
                                             his attorneys,
                                                 attorneys, Phillips
                                                            Phillips Nizer
                                                                     Nizer LLP, for his
                                                                           LLP, for his

Complaint against
Complaint against Defendants
                  Defendants RICHARD
                             RICHARD CALLAGHAN
                                     CALLAGHAN ("Callaghan"),
                                               (“Callaghan”), BUFFALO
                                                              BUFFALO SKATING
                                                                      SKATING

CLUB ("BSC"),
CLUB (“BSC”), PROFESSIONAL
              PROFESSIONAL SKATERS ASSOCIATION ("PSA"),
                           SKATERS ASSOCIATION (“PSA”), and
                                                        and THE
                                                            THE UNITED
                                                                UNITED

STATES FIGURE SKATING
STATES FIGURE         ASSOCIATION d/b/a
              SKATING ASSOCIATION d/b/a U.S.
                                        U.S. FIGURE
                                             FIGURE SKATING (“USFS”),
                                                    SKATING ("USFS"),

alleges as
alleges as follows:
           follows:

                                      PRELIMINARY STATEMENT
                                      PRELIMINARY STATEMENT

       1.
       1.      On February
               On February 14,
                           14, 2019,
                               2019, Governor
                                     Governor Andrew
                                              Andrew M.
                                                     M. Cuomo
                                                        Cuomo signed
                                                              signed into
                                                                     into law the Child
                                                                          law the Child

Victims Act
Victims Act ("CVA")
            (“CVA”) in
                    in an
                       an effort
                          effort to
                                 to bring
                                    bring "justice
                                          “justice to
                                                   to people
                                                      people who
                                                             who were
                                                                 were abused,
                                                                      abused, and
                                                                              and right
                                                                                  right the
                                                                                        the

wrongs that
wrongs that went
            went unacknowledged
                 unacknowledged and
                                and unpunished
                                    unpunished for
                                               for too
                                                   too long."
                                                       long.” The CVA created,
                                                              The CVA created, inter alia, aa
                                                                               inter alia,
              Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 2 of 22




one year
one year window,
         window, from August 14,
                 from August 14, 2019
                                 2019 through
                                      through August
                                              August 14, 2020,1 in
                                                     14, 2020,1 in which
                                                                   which survivors
                                                                         survivors of
                                                                                   of

childhood sexual
childhood sexual abuse
                 abuse could
                       could bring
                             bring suit
                                   suit against
                                        against their
                                                their abusers
                                                      abusers and
                                                              and the
                                                                  the organizations
                                                                      organizations or
                                                                                    or persons
                                                                                       persons

that should
that should have
            have done
                 done something
                      something to
                                to stop
                                   stop or
                                        or prevent
                                           prevent the
                                                   the abuse
                                                       abuse from happening but
                                                             from happening but failed to do
                                                                                failed to do

so.2
so.2   The CVA applies
       The CVA applies no
                       no matter
                          matter how
                                 how old
                                     old aa survivor
                                            survivor is,
                                                     is, or
                                                         or how
                                                            how long
                                                                long ago
                                                                     ago the
                                                                         the abuse
                                                                             abuse took
                                                                                   took place.
                                                                                        place.

Upon Governor
Upon Governor Cuomo's
              Cuomo’s signing
                      signing of
                              of the
                                 the CVA,
                                     CVA, State
                                          State Senator Brad Hoylman,
                                                Senator Brad Hoylman, Chair
                                                                      Chair of
                                                                            of the
                                                                               the Senate
                                                                                   Senate

Judiciary Committee and
Judiciary Committee and lead
                        lead sponsor
                             sponsor of
                                     of the
                                        the CVA,
                                            CVA, said
                                                 said "survivors
                                                      “survivors of
                                                                 of child
                                                                    child sexual
                                                                          sexual abuse
                                                                                 abuse in New
                                                                                       in New

York State
York       finally have
     State finally      the opportunity
                   have the opportunity to
                                        to seek
                                           seek justice
                                                justice against
                                                        against their
                                                                their abusers
                                                                      abusers and
                                                                              and the
                                                                                  the institutions
                                                                                      institutions

who may
who may have harbored them."
        have harbored them.”

         2.
         2.        Plaintiff Craig
                   Plaintiff Craig Maurizi
                                   Maurizi is
                                           is one
                                              one of
                                                  of the
                                                     the survivors
                                                         survivors of
                                                                   of childhood
                                                                      childhood sexual
                                                                                sexual abuse
                                                                                       abuse for
                                                                                             for

whom the
whom the CVA
         CVA was
             was created.
                 created. When
                          When Craig
                               Craig was
                                     was thirteen
                                         thirteen years
                                                  years old,
                                                        old, with
                                                             with dreams
                                                                  dreams of
                                                                         of becoming
                                                                            becoming aa

champion figure
champion        skater, he
         figure skater, he first met Defendant
                           first met Defendant Richard
                                               Richard Callaghan,
                                                       Callaghan, aa prominent
                                                                     prominent figure
                                                                               figure skating
                                                                                      skating

coach. Callaghan
coach. Callaghan used
                 used his
                      his position
                          position of
                                   of trust
                                      trust and
                                            and authority
                                                authority to
                                                          to groom
                                                             groom Craig
                                                                   Craig psychologically
                                                                         psychologically for
                                                                                         for

what turned
what turned into
            into nearly
                 nearly aa decade
                           decade of
                                  of sexual
                                     sexual abuse.
                                            abuse. Callaghan's
                                                   Callaghan’s conduct was that
                                                               conduct was that of
                                                                                of aa textbook
                                                                                      textbook

child sexual
child sexual predator.
             predator. Callaghan
                       Callaghan exploited Craig’s vulnerability
                                 exploited Craig's vulnerability due to his
                                                                 due to his parents'
                                                                            parents’ divorce,
                                                                                     divorce,

manipulating Craig
manipulating Craig to
                   to make
                      make him
                           him increasingly
                               increasingly isolated and dependent
                                            isolated and dependent on
                                                                   on Callaghan.
                                                                      Callaghan. Callaghan
                                                                                 Callaghan

tempted Craig
tempted Craig with
              with pornography
                   pornography and
                               and alcohol,
                                   alcohol, and
                                            and gradually
                                                gradually escalated
                                                          escalated his
                                                                    his demands
                                                                        demands from
                                                                                from sexual
                                                                                     sexual

banter, to
banter, to forcibly touching Craig's
           forcibly touching Craig’s genitals,
                                     genitals, to
                                               to mutual
                                                  mutual masturbation,
                                                         masturbation, and
                                                                       and ultimately
                                                                           ultimately to
                                                                                      to oral
                                                                                         oral and
                                                                                              and

anal sex.
anal sex. As
          As Callaghan
             Callaghan further
                       further ensnared Craig, Craig
                               ensnared Craig, Craig turned
                                                     turned to
                                                            to drugs
                                                               drugs and
                                                                     and developed
                                                                         developed an
                                                                                   an eating
                                                                                      eating

disorder to
disorder to cope with Callaghan's
            cope with Callaghan’s iron
                                  iron fisted
                                       fisted control over his
                                              control over his life and the
                                                               life and the constant sexual abuse.
                                                                            constant sexual abuse.

         3.
         3.        When Craig
                   When Craig finally healed enough
                              fmally healed         to find
                                             enough to      the strength
                                                       find the strength to
                                                                         to speak
                                                                            speak out
                                                                                  out publicly
                                                                                      publicly about
                                                                                               about

his abuse
his abuse in
          in 1999,
             1999, the
                   the statute
                       statute of
                               of limitations
                                  limitations prevented
                                              prevented any
                                                        any civil
                                                            civil or
                                                                  or criminal
                                                                     criminal action
                                                                              action against
                                                                                     against

1 Now
  Now codified
      codified at
               at New
                  New York
                      York Civil
                           Civil Practice
                                 Practice Rules
                                          Rules and
                                                and Procedures
                                                    Procedures §
                                                               § 214-G.
                                                                 214-G.
2
2
 On May
 On  May 11,11, 2020,
                  2020, Governor
                        Governor Cuomo,
                                   Cuomo, byby Executive
                                               Executive Order,
                                                          Order, extended  the limitations
                                                                 extended the              period for
                                                                               limitations period for an
                                                                                                      an additional
                                                                                                         additional five
                                                                                                                    five
months, to
months,   to January
             January 14,
                       14, 2021.
                            2021. On
                                   On May
                                       May 27,
                                            27, 2020,
                                                2020, the
                                                      the New
                                                          New York
                                                              York State   Assembly and
                                                                     State Assembly   and the
                                                                                           the New
                                                                                               New York
                                                                                                    York State
                                                                                                          State Senate
                                                                                                                Senate
passed aa bill
passed     bill to
                to extend
                   extend the
                           the limitations
                               limitations period
                                           period through
                                                  through August
                                                          August 14,
                                                                  14, 2021.
                                                                      2021. The  bill has
                                                                             The bill has not
                                                                                          not been
                                                                                              been signed
                                                                                                   signed by
                                                                                                          by Governor
                                                                                                              Governor
Cuomo as
Cuomo    as of
             of the
                 the date
                     date of
                          of this
                             this Complaint.
                                  Complaint.


                                                             22
             Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 3 of 22




Callaghan. In
Callaghan.    an effort
           In an effort to
                        to protect
                           protect other
                                   other skaters
                                         skaters from suffering abuse
                                                 from suffering abuse at
                                                                      at Callaghan's
                                                                         Callaghan’s hands,
                                                                                     hands, Craig
                                                                                            Craig

turned to
turned to Defendants
          Defendants USFS
                     USFS and
                          and PSA,
                              PSA, asking
                                   asking them
                                          them to
                                               to use their ethical
                                                  use their         codes to
                                                            ethical codes to strip
                                                                             strip Callaghan
                                                                                   Callaghan of
                                                                                             of

his memberships.
his memberships. This
                 This would
                      would make
                            make Callaghan
                                 Callaghan undesirable
                                           undesirable as
                                                       as aa coach
                                                             coach because
                                                                   because he
                                                                           he could
                                                                              could not
                                                                                    not

coach his
coach his students
          students at
                   at USFS
                      USFS sanctioned
                           sanctioned competitions.
                                      competitions. Yet
                                                    Yet USFA
                                                        USFA and
                                                             and PSA
                                                                 PSA were
                                                                     were more
                                                                          more concerned
                                                                               concerned

with covering
with covering up
              up their
                 their own
                       own knowledge
                           knowledge of
                                     of and
                                        and complicity
                                            complicity in
                                                       in Callaghan's
                                                          Callaghan’s abuse
                                                                      abuse than
                                                                            than holding
                                                                                 holding

Callaghan accountable
Callaghan accountable for
                      for his
                          his gross
                              gross abuse
                                    abuse of
                                          of power
                                             power as
                                                   as aa coach and protecting
                                                         coach and protecting young
                                                                              young figure
                                                                                    figure

skaters from
skaters from abuse.
             abuse. Instead, USFS and
                    Instead, USFS and PSA
                                      PSA conspired
                                          conspired to
                                                    to circumvent
                                                       circumvent their
                                                                  their own
                                                                        own internal
                                                                            internal

procedures to
procedures to sweep
              sweep Craig's
                    Craig’s complaints under the
                            complaints under the rug.
                                                 rug. But
                                                      But now,
                                                          now, thanks
                                                               thanks to
                                                                      to the
                                                                         the CVA,
                                                                             CVA, Craig
                                                                                  Craig is
                                                                                        is

able to
able to bring
        bring this
              this suit
                   suit for assault, battery,
                        for assault, battery, aiding
                                              aiding and
                                                     and abetting,
                                                         abetting, intentional
                                                                   intentional infliction of emotional
                                                                               infliction of emotional

distress, negligent
distress, negligent infliction
                    infliction of
                               of emotional distress, and
                                  emotional distress, and negligence,
                                                          negligence, and
                                                                      and can
                                                                          can finally seek the
                                                                              finally seek the

justice he
justice he has
           has been
               been denied
                    denied for too long.
                           for too long.

                     SUBJECT MATTER
                     SUBJECT MATTER JURISDICTION
                                    JURISDICTION AND
                                                 AND VENUE
                                                     VENUE

       4.
       4.       Maurizi is
                Maurizi is an
                           an individual
                              individual domiciled in the
                                         domiciled in the State of New
                                                          State of New Jersey.
                                                                       Jersey.

        5.
        5.      Upon information
                Upon information and
                                 and belief,
                                     belief, Callaghan
                                             Callaghan is
                                                       is an
                                                          an individual
                                                             individual domiciled in the
                                                                        domiciled in the State of
                                                                                         State of

Florida.
Florida.

        6.
        6.      Upon information
                Upon information and
                                 and belief,
                                     belief, BSC
                                             BSC is
                                                 is aa not-for-profit
                                                       not-for-profit corporation duly organized
                                                                      corporation duly organized

and existing
and existing under
             under the
                   the laws
                       laws of
                            of the
                               the State of New
                                   State of New York.
                                                York. BSC
                                                      BSC maintains
                                                          maintains its
                                                                    its principal
                                                                        principal place
                                                                                  place of
                                                                                        of

business in
business in Buffalo,
            Buffalo, New
                     New York.
                         York. Upon
                               Upon information and belief,
                                    information and belief, it operates ice
                                                            it operates ice skating
                                                                            skating rinks
                                                                                    rinks and
                                                                                          and

arenas at
arenas at the
          the following
              following three
                        three locations:
                              locations: 156
                                         156 Tacoma
                                             Tacoma Avenue,
                                                    Avenue, Buffalo,
                                                            Buffalo, New
                                                                     New York;
                                                                         York; 1300
                                                                               1300

Elmwood Avenue, Buffalo,
Elmwood Avenue, Buffalo, New
                         New York;
                             York; and
                                   and 11 Grigg
                                          Grigg Lewis
                                                Lewis Way,
                                                      Way, Lockport, New York.
                                                           Lockport, New York.

        7.
        7.      Upon information
                Upon information and
                                 and belief,
                                     belief, PSA
                                             PSA is
                                                 is aa not-for profit corporation
                                                       not-for profit corporation duly
                                                                                  duly organized
                                                                                       organized

and existing
and existing under
             under the
                   the laws
                       laws of
                            of the
                               the State of Minnesota.
                                   State of Minnesota. PSA
                                                       PSA maintains
                                                           maintains its
                                                                     its principal
                                                                         principal place
                                                                                   place of
                                                                                         of

business at
business at 3006 Allegro Park
            3006 Allegro Park SW, Rochester, Minnesota.
                              SW, Rochester, Minnesota.




                                                   33
              Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 4 of 22




         8.
         8.      Upon information
                 Upon information and
                                  and belief,
                                      belief, USFS
                                              USFS is
                                                   is aa not-for
                                                         not-for profit
                                                                 profit corporation
                                                                        corporation duly organized
                                                                                    duly organized

and existing
and existing under
             under the
                   the laws
                       laws of
                            of the
                               the State of Colorado.
                                   State of Colorado. USFS
                                                      USFS maintains
                                                           maintains aa principal
                                                                        principal place
                                                                                  place of
                                                                                        of

business at
business at 20
            20 First
               First Street, Colorado Springs,
                     Street, Colorado          Colorado.
                                      Springs, Colorado.

         9.
         9.      This action arises
                 This action arises under
                                    under the
                                          the laws
                                              laws of
                                                   of the
                                                      the State of New
                                                          State of New York.
                                                                       York. This Court has
                                                                             This Court has

subject matter
subject matter jurisdiction
               jurisdiction over
                            over this
                                 this action
                                      action under
                                             under 28
                                                   28 U.S.C.
                                                      U.S.C. §
                                                             § 1332,
                                                               1332, as
                                                                     as no
                                                                        no Defendant
                                                                           Defendant is
                                                                                     is resident
                                                                                        resident in
                                                                                                 in

the same
the same state
         state as
               as Plaintiff
                  Plaintiff and
                            and Plaintiff
                                Plaintiff demands
                                          demands damages in excess
                                                  damages in        of the
                                                             excess of the $75,000
                                                                           $75,000 jurisdictional
                                                                                   jurisdictional

limit.
limit

         10.
         10.     Venue is
                 Venue is proper
                          proper in the Western
                                 in the Western District
                                                District of
                                                         of New
                                                            New York
                                                                York pursuant
                                                                     pursuant to
                                                                              to 28
                                                                                 28 U.S.C.
                                                                                    U.S.C.

§1391(b)(2) as
§1391(b)(2) as aa substantial
                  substantial part
                              part of
                                   of the
                                      the events
                                          events or
                                                 or omissions
                                                    omissions giving rise to
                                                              giving rise to the
                                                                             the claim
                                                                                 claim and
                                                                                       and the
                                                                                           the

threatened and
threatened and actual
               actual harm
                      harm to
                           to Plaintiff
                              Plaintiff occurred
                                        occurred in
                                                 in this
                                                    this district
                                                         district by
                                                                  by reason
                                                                     reason of
                                                                            of Defendants'
                                                                               Defendants’ conduct
                                                                                           conduct

as alleged
as alleged below.
           below.

                              FACTS COMMON TO
                              FACTS COMMON    ALL CLAIMS
                                           TO ALL CLAIMS

                                          BACKGROUND
                                          BACKGROUND

         11.
         11.     Plaintiff Craig
                 Plaintiff Craig Maurizi
                                 Maurizi is
                                         is aa professional
                                               professional figure
                                                            figure skating
                                                                   skating coach and aa former
                                                                           coach and    former

competitive figure
competitive figure skater.
                   skater. Craig
                           Craig is
                                 is aa seven-time
                                       seven-time U.S.
                                                  U.S. National
                                                       National Competitor
                                                                Competitor in
                                                                           in pairs
                                                                              pairs figure skating
                                                                                    figure skating

and aa three-time
and    three-time member
                  member of
                         of Team
                            Team USA.
                                 USA. He
                                      He was
                                         was also
                                             also the
                                                  the 1985
                                                      1985 World
                                                           World Universaide
                                                                 Universaide Champion,
                                                                             Champion,

and an
and an alternate
       alternate for
                 for the
                     the 1988
                         1988 U.S.
                              U.S. Olympic
                                   Olympic Team.
                                           Team.

         12.
         12.     Craig was
                 Craig was born
                           born February
                                February 19,
                                         19, 1963
                                             1963 in Buffalo, New
                                                  in Buffalo, New York,
                                                                  York, and
                                                                        and five
                                                                            five days later was
                                                                                 days later was

adopted by
adopted by Jerome and Jean
           Jerome and      Maurizi.
                      Jean Maurizi.

         13.
         13.     At the
                 At the age
                        age of
                            of five, Craig’s pediatrician
                               five, Craig's pediatrician recommended that he
                                                          recommended that he participate
                                                                              participate in
                                                                                          in

activities that
activities that promoted
                promoted leg and foot
                         leg and      turn out,
                                 foot turn out, such
                                                such as
                                                     as figure
                                                        figure skating,
                                                               skating, because
                                                                        because his
                                                                                his feet
                                                                                    feet were
                                                                                         were

turning inward.
turning inward.

         14.
         14.     Jean enrolled him
                 Jean enrolled     in group
                               him in group figure skating lessons
                                            figure skating lessons at
                                                                   at the
                                                                      the Audubon
                                                                          Audubon Ice Rink in
                                                                                  Ice Rink in

Amherst, New
Amherst, New York.
             York. Approximately
                   Approximately three
                                 three years
                                       years later, Craig began
                                             later, Craig began taking
                                                                taking private
                                                                       private figure
                                                                               figure skating
                                                                                      skating



                                                   4
                                                   4
          Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 5 of 22




lessons, all with
lessons, all with coaches
                  coaches Jean selected. Over
                          Jean selected. Over the
                                              the next
                                                  next five
                                                       five years,
                                                            years, Jean switched Craig
                                                                   Jean switched Craig between
                                                                                       between

several coaches,
several coaches, finally
                 finally settling
                         settling with
                                  with Defendant
                                       Defendant Callaghan
                                                 Callaghan in 1976 when
                                                           in 1976 when Craig
                                                                        Craig was
                                                                              was

approximately thirteen
approximately thirteen years
                       years old.
                             old. She selected Callaghan
                                  She selected Callaghan because
                                                         because he
                                                                 he was
                                                                    was the
                                                                        the most
                                                                            most experienced
                                                                                 experienced

coach in
coach in the
         the area
             area with
                  with aa reputation
                          reputation for strict discipline.
                                     for strict discipline.

        15.
        15.     Callaghan maintained
                Callaghan maintained an
                                     an office
                                        office and
                                               and worked
                                                   worked at
                                                          at aa skating
                                                                skating rink
                                                                        rink leased by Defendant
                                                                             leased by Defendant

BSC. Callaghan
BSC. Callaghan was
               was aa member
                      member of
                             of Defendants
                                Defendants USFS
                                           USFS and
                                                and PSA.
                                                    PSA. In order for
                                                         In order for aa coach
                                                                         coach to
                                                                               to

participate in
participate in USFS-sanctioned
               USFS-sanctioned competitions, the coach
                               competitions, the       must be
                                                 coach must be aa member
                                                                  member of
                                                                         of USFS.
                                                                            USFS. Had
                                                                                  Had

Callaghan not
Callaghan not been
              been aa member
                      member of
                             of USFS,
                                USFS, Jean would not
                                      Jean would not have
                                                     have selected
                                                          selected him
                                                                   him to
                                                                       to coach
                                                                          coach Craig
                                                                                Craig

because Callaghan
because Callaghan would
                  would not have been
                        not have been able
                                      able to
                                           to coach Craig during
                                              coach Craig during USFS-sanctioned
                                                                 USFS-sanctioned

competitions. It
competitions.    is aa significant
              It is    significant handicap
                                   handicap for
                                            for any
                                                any skater
                                                    skater to
                                                           to compete
                                                              compete without
                                                                      without the
                                                                              the guidance
                                                                                  guidance and
                                                                                           and

support of
support of their
           their coach throughout their
                 coach throughout their competitions.
                                        competitions.

                      USFS AND PSA
                      USFS AND PSA PROFESSIONAL
                                   PROFESSIONAL ETHICS
                                                ETHICS RULES
                                                       RULES

        16.
        16.     In order to
                In order to be
                            be aa member
                                  member of
                                         of USFS,
                                            USFS, aa coach must abide
                                                     coach must abide by
                                                                      by the
                                                                         the organization's
                                                                             organization’s rules.
                                                                                            rules.

Upon information
Upon information and
                 and belief,
                     belief, Rule
                             Rule 1.02
                                  1.02 of
                                       of the
                                          the Code
                                              Code of
                                                   of Ethics
                                                      Ethics in effect during
                                                             in effect during the
                                                                              the period
                                                                                  period of
                                                                                         of

Craig’s abuse
Craig's abuse required members to
              required members to "exemplify
                                  "exemplify the
                                             the highest
                                                 highest standards
                                                         standards of
                                                                   of fairness, ethical behavior
                                                                      fairness, ethical behavior

and genuine
and genuine good sportsmanship in
            good sportsmanship    any of
                               in any of their
                                         their relations with others.
                                               relations with others. Any
                                                                      Any person
                                                                          person whose
                                                                                 whose acts,
                                                                                       acts,

statements or
statements or conduct
              conduct is
                      is considered detrimental to
                         considered detrimental to the
                                                   the welfare
                                                       welfare of
                                                               of figure
                                                                  figure skating
                                                                         skating is
                                                                                 is subject
                                                                                    subject to
                                                                                            to the
                                                                                               the

loss of
loss of privilege
        privilege of
                  of registration.”
                     registration."

        17.
        17.     Upon information
                Upon information and
                                 and belief,
                                     belief, under the USFS
                                             under the USFS Code
                                                            Code of
                                                                 of Ethics,
                                                                    Ethics, coaches providing
                                                                            coaches providing

their minor
their minor students
            students with
                     with alcohol
                          alcohol and
                                  and pornography
                                      pornography and
                                                  and engaging
                                                      engaging in sexual activity
                                                               in sexual activity with
                                                                                  with them
                                                                                       them

constitutes conduct
constitutes         that is
            conduct that is detrimental to the
                            detrimental to the welfare
                                               welfare of
                                                       of figure skating.
                                                          figure skating.

        18.
        18.     The mission of
                The mission of the
                               the PSA
                                   PSA is
                                       is to
                                          to raise the level
                                             raise the       of professionalism
                                                       level of professionalism among
                                                                                among figure
                                                                                      figure

skating coaches.
skating coaches. In order to
                 In order to be
                             be aa member
                                   member of
                                          of PSA,
                                             PSA, aa coach
                                                     coach must
                                                           must abide
                                                                abide by
                                                                      by aa Code
                                                                            Code of
                                                                                 of Ethics. Upon
                                                                                    Ethics. Upon

information and
information and belief
                belief the
                       the Code
                           Code of
                                of Ethics
                                   Ethics in effect during
                                          in effect        the period
                                                    during the period of
                                                                      of Craig's
                                                                         Craig’s abuse
                                                                                 abuse required
                                                                                       required



                                                    5
                                                    5
          Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 6 of 22




that "Members
that “Members shall
              shall at
                    at all
                       all times
                           times be
                                 be mindful
                                    mindful that
                                            that he
                                                 he or
                                                    or she
                                                       she has
                                                           has the
                                                               the responsibility
                                                                   responsibility to
                                                                                  to influence his
                                                                                     influence his

or her
or her student
       student to
               to act
                  act with
                      with dignity,
                           dignity, ethically and with
                                    ethically and with high moral conduct.
                                                       high moral conduct. The members shall
                                                                           The members shall

never place
never place the
            the value of winning
                value of winning above
                                 above the
                                       the value
                                           value of
                                                 of instilling
                                                    instilling the
                                                               the highest desirable ideas
                                                                   highest desirable ideas of
                                                                                           of

character in
character in his
             his or
                 or her
                    her student
                        student nor
                                nor shall
                                    shall the
                                          the member
                                              member act
                                                     act in
                                                         in any
                                                            any manner
                                                                manner inconsistent with aa high
                                                                       inconsistent with    high

standard of
standard of ethical
            ethical and
                    and moral
                        moral conduct.”
                              conduct."

       19.
       19.     Upon information
               Upon information and
                                and belief,
                                    belief, the
                                            the Code
                                                Code of
                                                     of Ethics
                                                        Ethics in
                                                               in effect
                                                                  effect during the period
                                                                         during the period of
                                                                                           of

Craig’s abuse
Craig's abuse further
              further required that "The
                      required that “The members
                                         members shall
                                                 shall take
                                                       take an
                                                            an active
                                                               active role
                                                                      role in the prevention
                                                                           in the prevention of
                                                                                             of

drugs, alcohol
drugs, alcohol and
               and tobacco
                   tobacco abuse
                           abuse and
                                 and under
                                     under no
                                           no circumstances
                                              circumstances should
                                                            should authorize
                                                                   authorize the
                                                                             the use
                                                                                 use of
                                                                                     of such
                                                                                        such

products.”
products."

       20.
       20.     Upon information
               Upon information and
                                and belief,
                                    belief, the
                                            the Code
                                                Code of
                                                     of Ethics
                                                        Ethics in
                                                               in effect
                                                                  effect during the period
                                                                         during the period of
                                                                                           of

Craig’s abuse
Craig's abuse further
              further required that "Members
                      required that “Members shall
                                             shall not
                                                   not engage in, nor
                                                       engage in, nor shall
                                                                      shall aa member
                                                                               member permit,
                                                                                      permit,

any skater
any skater with
           with whom
                whom they
                     they are
                          are charged with the
                              charged with the responsibility
                                               responsibility of
                                                              of coaching,
                                                                 coaching, to
                                                                           to engage
                                                                              engage in any
                                                                                     in any

offense in
offense in violation
           violation of
                     of federal,
                        federal, state
                                 state or
                                       or local
                                          local law,
                                                law, or
                                                     or laws of aa foreign
                                                        laws of            government.”
                                                                   foreign government."

       21.
       21.     Upon information
               Upon information and
                                and belief,
                                    belief, coaches providing their
                                            coaches providing their minor
                                                                    minor students
                                                                          students with
                                                                                   with alcohol
                                                                                        alcohol

and pornography
and pornography and
                and engaging
                    engaging in sexual activity
                             in sexual activity with
                                                with them
                                                     them does
                                                          does not
                                                               not comport with the
                                                                   comport with the PSA's
                                                                                    PSA’s

ethical standards.
ethical standards.

                     CALLAGHAN GROOMS
                     CALLAGHAN        YOUNG CRAIG
                               GROOMS YOUNG       FOR ABUSE
                                            CRAIG FOR ABUSE

       22.
       22.     Craig had
               Craig had been
                         been competing
                              competing in
                                        in figure skating since
                                           figure skating since the
                                                                the age
                                                                    age of
                                                                        of ten,
                                                                           ten, but
                                                                                but he
                                                                                    he did
                                                                                       did not
                                                                                           not

fully commit
fully commit himself
             himself to
                     to the
                        the sport
                            sport until
                                  until 1977
                                        1977 when
                                             when he
                                                  he was
                                                     was 14
                                                         14 years
                                                            years old.
                                                                  old. Craig
                                                                       Craig broke
                                                                             broke his
                                                                                   his ankle
                                                                                       ankle

only four
only      weeks before
     four weeks before aa major
                          major figure skating competition
                                figure skating competition while
                                                           while playing
                                                                 playing on
                                                                         on his
                                                                            his high
                                                                                high school
                                                                                     school

football team. Callaghan
football team. Callaghan told
                         told him
                              him that
                                  that he needed to
                                       he needed to decide
                                                    decide whether
                                                           whether he
                                                                   he was
                                                                      was going to commit
                                                                          going to commit to
                                                                                          to

specializing in
specializing in figure skating and
                figure skating and give
                                   give up
                                        up other
                                           other sports.
                                                 sports. Otherwise,
                                                         Otherwise, Callaghan
                                                                    Callaghan said,
                                                                              said, Craig
                                                                                    Craig would
                                                                                          would

not be
not be able
       able to
            to achieve
               achieve his
                       his dreams
                           dreams of
                                  of becoming
                                     becoming aa championship figure skater.
                                                 championship figure skater. Craig
                                                                             Craig made
                                                                                   made the
                                                                                        the

choice to
choice to fully commit himself
          fully commit         to figure
                       himself to        skating.
                                  figure skating.



                                                  6
                                                  6
          Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 7 of 22




       23.
       23.     This meant Craig
               This meant Craig gave
                                gave up
                                     up participation
                                        participation in other sports,
                                                      in other sports, such
                                                                       such as
                                                                            as baseball,
                                                                               baseball, football,
                                                                                         football,

and basketball,
and basketball, as
                as well
                   well as
                        as all
                           all other
                               other extracurricular
                                     extracurricular activities.
                                                     activities. He
                                                                 He skated
                                                                    skated five to seven
                                                                           five to seven hours
                                                                                         hours aa day,
                                                                                                  day,

every day,
every day, except
           except Sunday. Monday through
                  Sunday. Monday through Friday,
                                         Friday, Craig
                                                 Craig was
                                                       was at
                                                           at the
                                                              the skating
                                                                  skating rink
                                                                          rink before
                                                                               before school,
                                                                                      school,

often before
often before the
             the sun
                 sun was
                     was up,
                         up, attended
                             attended aa full day of
                                         full day of school,
                                                     school, and
                                                             and then
                                                                 then returned to the
                                                                      returned to the rink
                                                                                      rink to
                                                                                           to

practice for
practice for several
             several more
                     more hours.
                          hours. On
                                 On Saturdays, Craig spent
                                    Saturdays, Craig spent the
                                                           the full day at
                                                               full day at the
                                                                           the rink.
                                                                               rink.

       24.
       24.     As Craig
               As Craig became
                        became more
                               more committed
                                    committed to
                                              to figure skating, Craig's
                                                 figure skating, Craig’s parents
                                                                         parents were
                                                                                 were having
                                                                                      having

increasing marital
increasing marital problems
                   problems which
                            which eventually led to
                                  eventually led to their
                                                    their divorce. Craig found
                                                          divorce. Craig       himself
                                                                         found himself

withdrawing from
withdrawing from both
                 both his
                      his parents
                          parents as
                                  as their
                                     their conflict
                                           conflict increased.
                                                    increased. He
                                                               He stopped
                                                                  stopped speaking
                                                                          speaking to
                                                                                   to his
                                                                                      his father,
                                                                                          father,

whom he
whom he blamed
        blamed for
               for the
                   the destruction
                       destruction of
                                   of his
                                      his parents'
                                          parents’ marriage.
                                                   marriage. Jean was emotionally
                                                             Jean was emotionally devastated
                                                                                  devastated

by the
by the divorce
       divorce and
               and Craig
                   Craig found himself having
                         found himself having to
                                              to provide
                                                 provide her with emotional
                                                         her with emotional support.
                                                                            support. He
                                                                                     He turned
                                                                                        turned

to Callaghan
to Callaghan as
             as aa confidant
                   confidant and
                             and Callaghan
                                 Callaghan advised
                                           advised Craig
                                                   Craig how
                                                         how to
                                                             to manage
                                                                manage his
                                                                       his parents'
                                                                           parents’ conflict and
                                                                                    conflict and

maintain his
maintain his focus on his
             focus on his skating
                          skating and
                                  and moving
                                      moving his
                                             his life
                                                 life forward.
                                                      forward.

       25.
       25.     Craig’s estrangement
               Craig's estrangement from his father,
                                    from his         and his
                                             father, and his mother's
                                                             mother’s inability
                                                                      inability to
                                                                                to address
                                                                                   address her
                                                                                           her

own emotional
own emotional needs,
              needs, much
                     much less Craig’s, meant
                          less Craig's, meant there
                                              there was
                                                    was no
                                                        no one
                                                           one to
                                                               to protect
                                                                  protect him
                                                                          him from
                                                                              from Callaghan.
                                                                                   Callaghan.

Callaghan recognized
Callaghan recognized Craig's
                     Craig’s vulnerability
                             vulnerability due
                                           due to
                                               to the
                                                  the breakdown
                                                      breakdown of
                                                                of his
                                                                   his parents'
                                                                       parents’ marriage
                                                                                marriage and
                                                                                         and

began to
began to groom
         groom him
               him for
                   for sexual
                       sexual abuse.
                              abuse.

       26.
       26.     Callaghan began
               Callaghan began by
                               by asking
                                  asking Craig
                                         Craig questions of aa sexual
                                               questions of    sexual nature,
                                                                      nature, such
                                                                              such as
                                                                                   as whether
                                                                                      whether he
                                                                                              he

ever masturbated.
ever masturbated. As
                  As an
                     an embarrassed
                        embarrassed fourteen
                                    fourteen year
                                             year old,
                                                  old, Craig
                                                       Craig denied
                                                             denied masturbating.
                                                                    masturbating. But
                                                                                  But

Callaghan persisted
Callaghan persisted in
                    in his
                       his questioning
                           questioning for several weeks,
                                       for several weeks, telling
                                                          telling Craig
                                                                  Craig that
                                                                        that everyone masturbates.
                                                                             everyone masturbates.

Finally, Craig
Finally, Craig admitted
               admitted that
                        that he
                             he did
                                did as
                                    as well.
                                       well.

               CALLAGHAN SEXUALLY
               CALLAGHAN SEXUALLY ABUSES
                                  ABUSES CRAIG
                                         CRAIG FROM AGE 14
                                               FROM AGE 14

       27.
       27.     Once he
               Once he got the answer
                       got the answer he
                                      he wanted,
                                         wanted, Callaghan's
                                                 Callaghan’s tactics
                                                             tactics escalated. He began
                                                                     escalated. He began

pressuring Craig
pressuring Craig to
                 to tell
                    tell him
                         him how
                             how often
                                 often he
                                       he masturbated.
                                          masturbated. He
                                                       He started
                                                          started showing
                                                                  showing Craig
                                                                          Craig pornographic
                                                                                pornographic

magazines and
magazines and asking
              asking if
                     if they
                        they gave him an
                             gave him an erection. He escalated
                                         erection. He           from asking
                                                      escalated from asking to
                                                                            to grabbing
                                                                               grabbing



                                                  7
                                                  7
            Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 8 of 22




Craig’s genitals
Craig's          to check
        genitals to check if
                          if he
                             he had an erection.
                                had an erection. Callaghan's
                                                 Callaghan’s conduct
                                                             conduct constituted Criminal
                                                                     constituted Criminal

Forcible Touching
Forcible Touching under
                  under New
                        New York
                            York Penal
                                 Penal Law
                                       Law Section 130.52.
                                           Section 130.52.

       28.
       28.         Callaghan would
                   Callaghan would then
                                   then show
                                        show Craig
                                             Craig through
                                                   through his
                                                           his pants
                                                               pants when
                                                                     when he had an
                                                                          he had an erection.
                                                                                    erection.

Eventually, Callaghan began
Eventually, Callaghan began to
                            to masturbate
                               masturbate in
                                          in front of Craig,
                                             front of Craig, and
                                                             and encouraged Craig to
                                                                 encouraged Craig to masturbate
                                                                                     masturbate

in front
in front of
         of him.
            him.

       29.
       29.     In 1978, when
               In 1978, when Craig
                             Craig was
                                   was fifteen, his parents'
                                       fifteen, his parents’ divorce
                                                             divorce was
                                                                     was finalized. Craig
                                                                         finalized. Craig

became more
became more emotionally
            emotionally dependent on Callaghan,
                        dependent on Callaghan, believing
                                                believing that
                                                          that Callaghan
                                                               Callaghan was
                                                                         was the
                                                                             the only
                                                                                 only person
                                                                                      person

in his
in his life that he
       life that he could trust. Having
                    could trust. Having gained
                                        gained such
                                               such aa high
                                                       high level of trust,
                                                            level of trust, and
                                                                            and having
                                                                                having conditioned
                                                                                       conditioned

Craig to
Craig to normalize
         normalize the
                   the abuse,
                       abuse, Callaghan
                              Callaghan again
                                        again escalated his tactics.
                                              escalated his tactics.

       30.
       30.     Callaghan kept
               Callaghan      beer in
                         kept beer in the
                                      the refrigerator
                                          refrigerator in
                                                       in his
                                                          his office,
                                                              office, and
                                                                      and he
                                                                          he began
                                                                             began to
                                                                                   to encourage
                                                                                      encourage

Craig to
Craig to drink
         drink in
               in his
                  his office.
                      office. Upon
                              Upon information and belief,
                                   information and belief, Defendant
                                                           Defendant BSC
                                                                     BSC was
                                                                         was aware
                                                                             aware that
                                                                                   that

Callaghan kept
Callaghan      alcohol in
          kept alcohol in his
                          his office
                              office and
                                     and that
                                         that he
                                              he provided
                                                 provided it
                                                          it to
                                                             to minor
                                                                minor students,
                                                                      students, including
                                                                                including Craig.
                                                                                          Craig.

       31.
       31.     Craig began
               Craig began to
                           to think
                              think that
                                    that the
                                         the way
                                             way Callaghan
                                                 Callaghan treated
                                                           treated him meant he
                                                                   him meant    must be
                                                                             he must be special,
                                                                                        special,

and he
and he developed
       developed aa fierce loyalty to
                    fierce loyalty to Callaghan.
                                      Callaghan. Callaghan
                                                 Callaghan exploited
                                                           exploited that
                                                                     that loyalty
                                                                          loyalty by
                                                                                  by escalating
                                                                                     escalating

his sexual
his sexual demands to Callaghan
           demands to Callaghan and
                                and Craig
                                    Craig masturbating
                                          masturbating one
                                                       one another.
                                                           another.

       32.
       32.     As the
               As the psychological
                      psychological consequences of the
                                    consequences of the abuse
                                                        abuse started
                                                              started to
                                                                      to emerge,
                                                                         emerge, Craig
                                                                                 Craig began
                                                                                       began

using marijuana
using marijuana and
                and LSD as aa coping
                    LSD as           mechanism. At
                              coping mechanism. At the
                                                   the same
                                                       same time
                                                            time that
                                                                 that Callaghan
                                                                      Callaghan was
                                                                                was

encouraging Craig
encouraging Craig to
                  to consume
                     consume alcohol
                             alcohol to
                                     to make
                                        make him
                                             him more
                                                 more susceptible
                                                      susceptible to
                                                                  to Callaghan's
                                                                     Callaghan’s abuse,
                                                                                 abuse,

Callaghan began
Callaghan began pressuring
                pressuring Craig
                           Craig about
                                 about losing
                                       losing weight
                                              weight and
                                                     and instituted
                                                         instituted daily weigh-ins. Desperate
                                                                    daily weigh-ins. Desperate

to please
to please Callaghan,
          Callaghan, Craig
                     Craig began
                           began engaging in bulimic
                                 engaging in bulimic behaviors,
                                                     behaviors, which
                                                                which developed
                                                                      developed into
                                                                                into an
                                                                                     an eating
                                                                                        eating

disorder.
disorder.

       33.
       33.     Callaghan pulled
               Callaghan pulled Craig
                                Craig further
                                      further into his world,
                                              into his world, having
                                                              having Craig
                                                                     Craig spend
                                                                           spend time
                                                                                 time with
                                                                                      with

Callaghan’s family,
Callaghan's family, an
                    an escape Craig needed
                       escape Craig needed due to his
                                           due to his parent's
                                                      parent’s divorce.
                                                               divorce. Craig
                                                                        Craig began
                                                                              began babysitting
                                                                                    babysitting




                                                  8
                                                  8
            Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 9 of 22




the Callaghans'
the Callaghans’ daughter.
                daughter. As
                          As he
                             he became
                                became more
                                       more enmeshed in the
                                            enmeshed in the Callaghan
                                                            Callaghan family, Callaghan’s
                                                                      family, Callaghan's

sexual demands
sexual demands increased.
               increased.

        34.
        34.     In addition to
                In addition to increasing
                               increasing exposure
                                          exposure to
                                                   to pornography
                                                      pornography and
                                                                  and sexual
                                                                      sexual activity,
                                                                             activity, when
                                                                                       when Craig
                                                                                            Craig

was sixteen,
was sixteen, Callaghan
             Callaghan began
                       began demanding to perform
                             demanding to perform oral
                                                  oral sex
                                                       sex on
                                                           on him.
                                                              him. Craig
                                                                   Craig did
                                                                         did not
                                                                             not want
                                                                                 want to,
                                                                                      to, but
                                                                                          but

he was
he was more
       more afraid
            afraid of
                   of saying
                      saying no
                             no to
                                to Callaghan
                                   Callaghan than
                                             than of
                                                  of the
                                                     the act
                                                         act itself.
                                                             itself. Callaghan
                                                                     Callaghan would
                                                                               would provide
                                                                                     provide

Craig with
Craig with alcohol
           alcohol before
                   before engaging in oral
                          engaging in oral sex
                                           sex with
                                               with him.
                                                    him. Callaghan's
                                                         Callaghan’s conduct
                                                                     conduct constituted
                                                                             constituted

Criminal Sexual
Criminal        Conduct under
         Sexual Conduct under New
                              New York
                                  York Penal
                                       Penal Law
                                             Law Section 130.40.
                                                 Section 130.40.

        35.
        35.     Upon information
                Upon information and
                                 and belief,
                                     belief, Defendant
                                             Defendant BSC
                                                       BSC was
                                                           was aware
                                                               aware of
                                                                     of Callaghan's
                                                                        Callaghan’s abuse
                                                                                    abuse of
                                                                                          of

Craig, but
Craig, but permitted
           permitted Callaghan
                     Callaghan to
                               to continue
                                  continue to
                                           to use
                                              use their
                                                  their facilities for his
                                                        facilities for his illegal and illicit
                                                                           illegal and illicit

purposes.
purposes.

        36.
        36.     Upon information
                Upon information and
                                 and belief,
                                     belief, numerous members of
                                             numerous members of USFS
                                                                 USFS and
                                                                      and PSA,
                                                                          PSA, were
                                                                               were aware
                                                                                    aware

that Callaghan
that Callaghan was
               was abusing
                   abusing Craig.
                           Craig.

        37.
        37.     As the
                As the sexual
                       sexual activity
                              activity increased,
                                       increased, Callaghan
                                                  Callaghan began
                                                            began taking
                                                                  taking Craig
                                                                         Craig to
                                                                               to bars.
                                                                                  bars. The
                                                                                        The

increased alcohol
increased alcohol consumption necessary for
                  consumption necessary for Callaghan's
                                            Callaghan’s sexual
                                                        sexual abuse
                                                               abuse made
                                                                     made it
                                                                          it more
                                                                             more and
                                                                                  and more
                                                                                      more

difficult for
difficult for Craig
              Craig to
                    to keep
                       keep his
                            his weight
                                weight aa level
                                          level necessary
                                                necessary for
                                                          for competitive
                                                              competitive skating.
                                                                          skating. Craig
                                                                                   Craig began
                                                                                         began

throwing up
throwing up when
            when he
                 he knew
                    knew he
                         he had
                            had aa weigh
                                   weigh in and was
                                         in and was afraid
                                                    afraid he
                                                           he would
                                                              would not
                                                                    not make
                                                                        make his
                                                                             his target
                                                                                 target

weight. Callaghan
weight. Callaghan was
                  was aware
                      aware of
                            of the
                               the behaviors
                                   behaviors Craig
                                             Craig engaged in to
                                                   engaged in to make
                                                                 make weight,
                                                                      weight, but
                                                                              but did
                                                                                  did nothing
                                                                                      nothing

to help
to help Craig
        Craig manage
              manage his
                     his weight
                         weight without
                                without needing
                                        needing to
                                                to resort
                                                   resort to
                                                          to bulimic
                                                             bulimic behavior.
                                                                     behavior. Craig
                                                                               Craig was
                                                                                     was also
                                                                                         also

using marijuana
using marijuana two
                two to
                    to three
                       three times
                             times aa week.
                                      week.

        38.
        38.     Upon information
                Upon information and
                                 and belief,
                                     belief, numerous members of
                                             numerous members of USFS
                                                                 USFS and
                                                                      and PSA
                                                                          PSA were
                                                                              were aware
                                                                                   aware

that Callaghan
that Callaghan was
               was providing
                   providing Craig,
                             Craig, his
                                    his underage
                                        underage student,
                                                 student, with
                                                          with alcohol
                                                               alcohol and
                                                                       and bringing
                                                                           bringing him
                                                                                    him to
                                                                                        to bars.
                                                                                           bars.

        39.
        39.     Craig became
                Craig became closer
                             closer with
                                    with Callaghan's
                                         Callaghan’s wife
                                                     wife and
                                                          and daughter,
                                                              daughter, as
                                                                        as Callaghan's
                                                                           Callaghan’s family
                                                                                       family

became aa substitute
became    substitute for
                     for his
                         his own.
                             own. He
                                  He spent
                                     spent more
                                           more time
                                                time at
                                                     at their
                                                        their home
                                                              home and
                                                                   and going
                                                                       going on
                                                                             on outings
                                                                                outings with
                                                                                        with

them, such
them, such as
           as golfing.
              golfing.



                                                   99
          Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 10 of 22




       BSC, PSA,
       BSC, PSA, USFS
                 USFS FAIL
                      FAIL TO STOP CALLAGHAN;
                           TO STOP            THE ABUSE
                                   CALLAGHAN; THE ABUSE CONTINUES
                                                        CONTINUES

        40.
        40.     Upon information
                Upon information and
                                 and belief,
                                     belief, in 1980 Callaghan
                                             in 1980 Callaghan was
                                                               was pushed
                                                                   pushed out
                                                                          out of
                                                                              of BSC,
                                                                                 BSC, in
                                                                                      in part
                                                                                         part

because of
because of his abuse of
           his abuse of Craig.
                        Craig. Rather
                               Rather than
                                      than take
                                           take any
                                                any steps
                                                    steps to
                                                          to stop
                                                             stop Callaghan's
                                                                  Callaghan’s abuse,
                                                                              abuse, such
                                                                                     such as
                                                                                          as

making an
making an official
          official report
                   report to
                          to USFS,
                             USFS, PSA,
                                   PSA, or
                                        or law
                                           law enforcement, BSC instead
                                               enforcement, BSC instead foisted
                                                                        foisted him
                                                                                him on
                                                                                    on another
                                                                                       another

skating club,
skating club, the
              the Philadelphia
                  Philadelphia Skating Club and
                               Skating Club and Humane
                                                Humane Society in Pennsylvania.
                                                       Society in Pennsylvania.

        41.
        41.     Upon information
                Upon information and
                                 and belief,
                                     belief, it was widely
                                             it was widely known among members
                                                           known among members of
                                                                               of USFS
                                                                                  USFS and
                                                                                       and

PSA that
PSA that Callaghan
         Callaghan had
                   had been
                       been pushed
                            pushed out
                                   out of
                                       of BSC
                                          BSC because
                                              because of
                                                      of his
                                                         his abuse
                                                             abuse of
                                                                   of Craig
                                                                      Craig and
                                                                            and others.
                                                                                others.

        42.
        42.     Craig moved
                Craig moved to
                            to Philadelphia
                               Philadelphia to
                                            to continue training with
                                               continue training with Callaghan,
                                                                      Callaghan, and
                                                                                 and got
                                                                                     got his
                                                                                         his first
                                                                                             first

apartment. There
apartment.       was aa dramatic
           There was             increase in
                        dramatic increase    sexual activity
                                          in sexual activity with
                                                             with Callaghan,
                                                                  Callaghan, as
                                                                             as Craig's
                                                                                Craig’s

apartment gave
apartment gave them
               them complete
                    complete privacy.
                             privacy. Callaghan
                                      Callaghan came
                                                came to
                                                     to Craig's
                                                        Craig’s apartment
                                                                apartment approximately
                                                                          approximately

three times
three times aa week
               week to
                    to engage
                       engage in
                              in sexual
                                 sexual activity.
                                        activity.

        43.
        43.     Callaghan continued
                Callaghan continued to
                                    to encourage
                                       encourage Craig's
                                                 Craig’s extensive
                                                         extensive consumption
                                                                   consumption of
                                                                               of alcohol,
                                                                                  alcohol, even
                                                                                           even

taking him
taking him from
           from Philadelphia
                Philadelphia to
                             to New
                                New Jersey which at
                                    Jersey which at the
                                                    the time
                                                        time had
                                                             had aa lower
                                                                    lower drinking
                                                                          drinking age.
                                                                                   age.

Callaghan also
Callaghan also began
               began taking
                     taking Craig
                            Craig to
                                  to strip
                                     strip bars.
                                           bars.

        44.
        44.     As the
                As the sexual
                       sexual and
                              and alcohol
                                  alcohol abuse
                                          abuse increased, so did
                                                increased, so did Craig's
                                                                  Craig’s bulimia.
                                                                          bulimia. Living
                                                                                   Living

independently gave
independently gave Craig
                   Craig the
                         the privacy
                             privacy to
                                     to binge
                                        binge and
                                              and purge
                                                  purge every
                                                        every day.
                                                              day. Craig
                                                                   Craig was
                                                                         was enrolled
                                                                             enrolled in
                                                                                      in

Harcum College,
Harcum College, studying
                studying Business
                         Business Marketing
                                  Marketing and
                                            and Management.
                                                Management. On
                                                            On his
                                                               his way
                                                                   way home
                                                                       home from
                                                                            from

classes, Craig
classes, Craig would
               would order
                     order half
                           half aa dozen or more
                                   dozen or more cheeseburgers.
                                                 cheeseburgers. He
                                                                He would
                                                                   would eat them in
                                                                         eat them    the car
                                                                                  in the car

and then
and then vomit
         vomit them
               them up
                    up when
                       when he
                            he got
                               got home.
                                   home. In order to
                                         In order to be
                                                     be alert
                                                        alert and
                                                              and energetic
                                                                  energetic for skating
                                                                            for skating

practice, Craig
practice, Craig would
                would then
                      then consume
                           consume large
                                   large quantities
                                         quantities of
                                                    of caffeine and take
                                                       caffeine and take Dexatrim,
                                                                         Dexatrim, aa diet
                                                                                      diet pill
                                                                                           pill

with aa stimulant
with    stimulant effect.
                  effect.

        45.
        45.     In 1982 Craig
                In 1982 Craig was
                              was arrested
                                  arrested for
                                           for underage
                                               underage drinking.
                                                        drinking. Callaghan
                                                                  Callaghan bailed
                                                                            bailed him
                                                                                   him out
                                                                                       out and
                                                                                           and

insisted that
insisted that Craig
              Craig give up his
                    give up his apartment
                                apartment and
                                          and come
                                              come live
                                                   live with
                                                        with him.
                                                             him. The sexual abuse
                                                                  The sexual abuse continued
                                                                                   continued

over the
over the next
         next several
              several years,
                      years, and
                             and Callaghan
                                 Callaghan became
                                           became more
                                                  more and
                                                       and more
                                                           more controlling.
                                                                controlling.



                                                    10
                                                    10
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 11 of 22




             CALLAGHAN CONTINUES
             CALLAGHAN CONTINUES TO
                                 TO TORMENT
                                    TORMENT CRAIG AS AN
                                            CRAIG AS AN ADULT
                                                        ADULT

       46.
       46.     In 1985, when
               In 1985, when Craig
                             Craig began
                                   began dating women, Callaghan's
                                         dating women, Callaghan’s jealousy
                                                                   jealousy emerged. One
                                                                            emerged. One

night, Callaghan
night, Callaghan came
                 came to
                      to Craig's
                         Craig’s girlfriend's
                                 girlfriend’s house
                                              house and
                                                    and banged
                                                        banged on
                                                               on the
                                                                  the front
                                                                      front door,
                                                                            door, cursing and
                                                                                  cursing and

screaming for
screaming     Craig to
          for Craig to come out. He
                       come out. He left when he
                                    left when he realized Craig was
                                                 realized Craig was not
                                                                    not going
                                                                        going to
                                                                              to leave
                                                                                 leave with
                                                                                       with

him.
him.

       47.
       47.     Callaghan continued
               Callaghan continued following Craig, leading
                                   following Craig,         Craig to
                                                    leading Craig to lie about where
                                                                     lie about where he
                                                                                     he was
                                                                                        was

going and
going and with
          with whom
               whom he was spending
                    he was spending time.
                                    time. Finally,
                                          Finally, on
                                                   on or
                                                      or about
                                                         about his
                                                               his twenty-third
                                                                   twenty-third birthday,
                                                                                birthday,

Craig took
Craig took the
           the first step towards
               first step towards freeing
                                  freeing himself
                                          himself from Callaghan. Craig
                                                  from Callaghan. Craig worked
                                                                        worked up
                                                                               up the
                                                                                  the courage
                                                                                      courage

to tell
to tell Callaghan
        Callaghan that
                  that he
                       he no
                          no longer wanted to
                             longer wanted to engage
                                              engage in sexual activity
                                                     in sexual activity with
                                                                        with him,
                                                                             him, especially with
                                                                                  especially with

Callaghan’s wife
Callaghan's wife and
                 and daughter
                     daughter sleeping
                              sleeping down the hall.
                                       down the hall. Callaghan
                                                      Callaghan reluctantly agreed.
                                                                reluctantly agreed.

       48.
       48.     In 1986, Craig
               In 1986, Craig moved
                              moved with
                                    with Callaghan
                                         Callaghan to
                                                   to Colorado
                                                      Colorado Springs to train
                                                               Springs to train at
                                                                                at the
                                                                                   the

Broadmoor World
Broadmoor World Arena.
                Arena. Craig
                       Craig rented
                             rented his
                                    his own
                                        own apartment
                                            apartment in Colorado Springs.
                                                      in Colorado          While
                                                                  Springs. While

Callaghan’s sexual
Callaghan's sexual abuse
                   abuse had
                         had largely stopped, Craig's
                             largely stopped, Craig’s bulimia
                                                      bulimia grew
                                                              grew worse,
                                                                   worse, with
                                                                          with him
                                                                               him binging
                                                                                   binging and
                                                                                           and

purging multiple
purging multiple times
                 times aa day.
                          day.

       49.
       49.     Craig continued
               Craig           to try
                     continued to try to
                                      to separate
                                         separate himself
                                                  himself from Callaghan, but
                                                          from Callaghan, but they
                                                                              they still
                                                                                   still went
                                                                                         went out
                                                                                              out

drinking together.
drinking together. Callaghan
                   Callaghan occasionally
                             occasionally took
                                          took these
                                               these outings
                                                     outings as
                                                             as an
                                                                an opportunity
                                                                   opportunity to
                                                                               to initiate sex
                                                                                  initiate sex

and tried
and tried to
          to grab
             grab Craig's
                  Craig’s genitals, but Craig
                          genitals, but Craig refused and rebuffed
                                              refused and rebuffed him.
                                                                   him.

       50.
       50.     The more Craig
               The more Craig rejected
                              rejected his
                                       his sexual
                                           sexual advances,
                                                  advances, the
                                                            the more
                                                                more obsessed
                                                                     obsessed Callaghan
                                                                              Callaghan

became with
became with Craig's
            Craig’s social
                    social activities.
                           activities. He
                                       He frequently
                                          frequently drove
                                                     drove to
                                                           to Craig's
                                                              Craig’s apartment
                                                                      apartment and
                                                                                and either
                                                                                    either

knocked on
knocked on Craig's
           Craig’s door
                   door or
                        or looked into the
                           looked into the window
                                           window to
                                                  to see
                                                     see what
                                                         what Craig
                                                              Craig was
                                                                    was doing.
                                                                        doing. On
                                                                               On several
                                                                                  several

occasions, he
occasions, he found
              found Craig
                    Craig with
                          with aa woman
                                  woman in his apartment
                                        in his apartment and
                                                         and exploded
                                                             exploded in
                                                                      in aa rage
                                                                            rage every
                                                                                 every time.
                                                                                       time. He
                                                                                             He

screamed to
screamed to be
            be let in. He
               let in. He called one woman
                          called one woman aa whore.
                                              whore. He
                                                     He camped
                                                        camped out
                                                               out all
                                                                   all night
                                                                       night once
                                                                             once in
                                                                                  in front of the
                                                                                     front of the

apartment to
apartment to see
             see what
                 what time
                      time Craig's
                           Craig’s girlfriend
                                   girlfriend left. Craig finally
                                              left. Craig finally decided to quit
                                                                  decided to      competitive
                                                                             quit competitive

skating in
skating in December
           December 1987.
                    1987.



                                                11
                                                11
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 12 of 22




       51.
       51.     However, Craig
               However, Craig was
                              was not
                                  not yet
                                      yet able
                                          able to
                                               to completely
                                                  completely separate
                                                             separate from
                                                                      from Callaghan,
                                                                           Callaghan, as
                                                                                      as Craig
                                                                                         Craig

worked as
worked as Callaghan's
          Callaghan’s assistant
                      assistant coach
                                coach at
                                      at the
                                         the San Diego Ice
                                             San Diego     Arena for
                                                       Ice Arena for several
                                                                     several more
                                                                             more years.
                                                                                  years.

       52.
       52.     In 1989, Craig
               In 1989, Craig met
                              met the
                                  the woman
                                      woman whom
                                            whom he
                                                 he would
                                                    would eventually
                                                          eventually marry.
                                                                     marry. Callaghan
                                                                            Callaghan did
                                                                                      did

not interfere
not interfere in this relationship,
              in this relationship, and
                                    and in
                                        in 1991
                                           1991 the
                                                the couple married. Upon
                                                    couple married. Upon returning from their
                                                                         returning from their

honeymoon, Craig
honeymoon, Craig and
                 and his
                     his wife
                         wife moved
                              moved to
                                    to St. Clair Shores,
                                       St. Clair         Michigan where
                                                 Shores, Michigan where Craig
                                                                        Craig worked
                                                                              worked as
                                                                                     as the
                                                                                        the

Skating Director of
Skating Director of the
                    the St. Clair Shores
                        St. Clair        Figure Skating
                                  Shores Figure         Club.
                                                Skating Club.

       53.
       53.     In April 1992,
               In April 1992, Craig
                              Craig and
                                    and his wife moved
                                        his wife moved to
                                                       to Omaha,
                                                          Omaha, Nebraska
                                                                 Nebraska where
                                                                          where Craig
                                                                                Craig served
                                                                                      served

as the
as the Director
       Director of
                of Skating at the
                   Skating at the Figure
                                  Figure Skating Club of
                                         Skating Club of Omaha.
                                                         Omaha. Over
                                                                Over the
                                                                     the next
                                                                         next few years, the
                                                                              few years, the

only contact
only contact Craig
             Craig had
                   had with
                       with Callaghan
                            Callaghan was
                                      was when
                                          when they
                                               they saw
                                                    saw each other at
                                                        each other at various
                                                                      various competitions.
                                                                              competitions.

       54.
       54.     On three
               On three separate
                        separate occasions,
                                 occasions, beginning
                                            beginning in
                                                      in February
                                                         February 1995,
                                                                  1995, Callaghan
                                                                        Callaghan called Craig
                                                                                  called Craig

and asked
and asked him
          him to
              to come be his
                 come be his assistant
                             assistant at
                                       at the
                                          the Detroit
                                              Detroit Skating Club in
                                                      Skating Club    Michigan. Craig
                                                                   in Michigan. Craig rejected
                                                                                      rejected

the offers,
the offers, finally
            finally enjoying
                    enjoying his
                             his life
                                 life free
                                      free from him Callaghan.
                                           from him Callaghan. But
                                                               But his
                                                                   his wife,
                                                                       wife, whom
                                                                             whom he
                                                                                  he had
                                                                                     had never
                                                                                         never

told about
told about Callaghan's
           Callaghan’s abuse,
                       abuse, could
                              could not
                                    not understand
                                        understand why
                                                   why Craig
                                                       Craig would
                                                             would refuse such an
                                                                   refuse such an opportunity.
                                                                                  opportunity.

       55.
       55.     The Detroit Skating
               The Detroit         Club was
                           Skating Club was the
                                            the premiere
                                                premiere training
                                                         training center
                                                                  center in the United
                                                                         in the United States at
                                                                                       States at

the time.
the time. Among
          Among others,
                others, Callaghan
                        Callaghan was
                                  was coaching Nicole Bobek,
                                      coaching Nicole Bobek, the
                                                             the 1995
                                                                 1995 Ladies’
                                                                      Ladies' Singles
                                                                              Singles

National Champion
National Champion and
                  and World
                      World Championship
                            Championship bronze
                                         bronze medalist,
                                                medalist, and
                                                          and Todd
                                                              Todd Eldredge, the 1995
                                                                   Eldredge, the 1995

Men’s Singles
Men's         National Champion
      Singles National Champion and
                                and World
                                    World Championship
                                          Championship silver
                                                       silver medalist.
                                                              medalist. Becoming
                                                                        Becoming

Callaghan’s assistant
Callaghan's assistant coach
                      coach would
                            would be
                                  be aa huge
                                        huge step
                                             step in Craig’s career
                                                  in Craig's career as
                                                                    as aa coach.
                                                                          coach. Unable
                                                                                 Unable and
                                                                                        and afraid
                                                                                            afraid

to explain
to explain Callaghan's
           Callaghan’s manipulation
                       manipulation and
                                    and abuse
                                        abuse to
                                              to his
                                                 his wife,
                                                     wife, Craig
                                                           Craig felt he had
                                                                 felt he had no
                                                                             no choice
                                                                                choice but
                                                                                       but to
                                                                                           to

accept Callaghan's
accept Callaghan’s offer.
                   offer. Craig
                          Craig and
                                and his
                                    his wife
                                        wife moved
                                             moved to
                                                   to Bloomfield
                                                      Bloomfield Hills,
                                                                 Hills, Michigan
                                                                        Michigan in
                                                                                 in September
                                                                                    September

1995 so
1995 so Craig
        Craig could
              could work
                    work as
                         as Callaghan's
                            Callaghan’s assistant
                                        assistant coach
                                                  coach at
                                                        at the
                                                           the Detroit
                                                               Detroit Skating Club.
                                                                       Skating Club.

       56.
       56.     Gradually, Craig
               Gradually, Craig began
                                began to
                                      to feel
                                         feel Callaghan's
                                              Callaghan’s control and manipulation
                                                          control and manipulation again.
                                                                                   again. He
                                                                                          He

was conflicted
was conflicted as
               as the
                  the feelings
                      feelings of
                               of devotion
                                  devotion and
                                           and loyalty
                                               loyalty that
                                                       that had
                                                            had enabled
                                                                enabled the
                                                                        the years
                                                                            years of
                                                                                  of abuse
                                                                                     abuse




                                                12
                                                12
           Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 13 of 22




resurfaced, while
resurfaced, while becoming
                  becoming angry
                           angry at
                                 at Callaghan's
                                    Callaghan’s attempts
                                                attempts to
                                                         to intimidate him and
                                                            intimidate him and belittle
                                                                               belittle his
                                                                                        his

coaching.
coaching.

       57.
       57.     A major
               A major point
                       point of
                             of conflict
                                conflict was
                                         was aa young
                                                young skater
                                                      skater Craig
                                                             Craig had
                                                                   had recruited
                                                                       recruited to
                                                                                 to the
                                                                                    the Detroit
                                                                                        Detroit

Skating Club. Callaghan's
Skating Club. Callaghan’s relationship
                          relationship with
                                       with the
                                            the skater
                                                skater and
                                                       and her
                                                           her parents
                                                               parents became
                                                                       became increasingly
                                                                              increasingly

strained because
strained because they
                 they believed
                      believed Callaghan
                               Callaghan was
                                         was not
                                             not investing enough time
                                                 investing enough time and
                                                                       and effort
                                                                           effort in
                                                                                  in their
                                                                                     their

daughter in
daughter in favor
            favor of
                  of other
                     other skaters.
                           skaters. Her
                                    Her parents
                                        parents also
                                                also felt
                                                     felt Callaghan,
                                                          Callaghan, while
                                                                     while not
                                                                           not investing
                                                                               investing in their
                                                                                         in their

daughter, wanted
daughter, wanted to
                 to control
                    control her
                            her every
                                every movement.
                                      movement.

       58.
       58.     As aa result
               As           of this
                     result of this conflict,
                                    conflict, Craig's
                                              Craig’s role
                                                      role in her training
                                                           in her training continued
                                                                           continued to
                                                                                     to increase.
                                                                                        increase. At
                                                                                                  At

one point,
one point, her
           her parents
               parents asked
                       asked that
                             that Craig
                                  Craig take
                                        take over
                                             over as
                                                  as their
                                                     their daughter’s main coach.
                                                           daughter's main coach. Callaghan
                                                                                  Callaghan was
                                                                                            was

infuriated and
infuriated and forbid Craig from
               forbid Craig from even speaking with
                                 even speaking with them.
                                                    them. This further inflamed
                                                          This further inflamed the
                                                                                the relationship
                                                                                    relationship

and, after
and, after the
           the 1998
               1998 Winter
                    Winter Olympics,
                           Olympics, the
                                     the skater's
                                         skater’s parents
                                                  parents fired
                                                          fired Callaghan
                                                                Callaghan and
                                                                          and hired
                                                                              hired Craig
                                                                                    Craig as
                                                                                          as their
                                                                                             their

daughter’s main
daughter's main coach.
                coach.

       59.
       59.     Callaghan was
               Callaghan was furious
                             furious with
                                     with Craig,
                                          Craig, accusing
                                                 accusing him
                                                          him of
                                                              of stealing
                                                                 stealing the
                                                                          the skater
                                                                              skater away
                                                                                     away from
                                                                                          from

him, and
him, and refused
         refused to
                 to speak
                    speak with
                          with Craig.
                               Craig. Craig
                                      Craig was
                                            was dumbfounded
                                                dumbfounded and
                                                            and angered
                                                                angered by
                                                                        by Callaghan's
                                                                           Callaghan’s

treatment of
treatment of him.
             him. Craig
                  Craig had
                        had remained
                            remained loyal
                                     loyal to
                                           to Callaghan,
                                              Callaghan, despite rampant rumors,
                                                         despite rampant         which were
                                                                         rumors, which were

all true,
all true, of
          of his
             his manipulation
                 manipulation and
                              and abuse
                                  abuse at
                                        at Callaghan's
                                           Callaghan’s hands.
                                                       hands. This caused an
                                                              This caused an irreparable
                                                                             irreparable rift
                                                                                         rift

between Craig
between Craig and
              and Callaghan,
                  Callaghan, allowing
                             allowing Craig
                                      Craig to
                                            to finally,
                                               finally, completely,
                                                        completely, break
                                                                    break free of Callaghan's
                                                                          free of Callaghan’s

control.
control.

      CALLAGHAN’S ABUSE OF
      CALLAGHAN'S ABUSE OF CRAIG WAS NO
                           CRAIG WAS NO SECRET
                                        SECRET TO
                                               TO BSC,
                                                  BSC, PSA, USFS
                                                       PSA, USFS

       60.
       60.     Upon information
               Upon information and
                                and belief,
                                    belief, as
                                            as far back as
                                               far back as the
                                                           the 1970s,
                                                               1970s, Callaghan's
                                                                      Callaghan’s molestation
                                                                                  molestation of
                                                                                              of

young students
young students was
               was an
                   an open
                      open secret
                           secret throughout
                                  throughout the
                                             the United
                                                 United States figure skating
                                                        States figure skating community,
                                                                              community, and
                                                                                         and

Craig’s abuse
Craig's abuse at
              at Callaghan's
                 Callaghan’s hands
                             hands was
                                   was widely
                                       widely known among members
                                              known among members of
                                                                  of BSC,
                                                                     BSC, USFS,
                                                                          USFS, and
                                                                                and

PSA, including
PSA, including the
               the organizations'
                   organizations’ officers
                                  officers and
                                           and directors. Upon information
                                               directors. Upon             and belief,
                                                               information and belief, at
                                                                                       at BSC,
                                                                                          BSC, aa




                                                 13
                                                 13
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 14 of 22




Zamboni driver
Zamboni        walked in
        driver walked    on Callaghan
                      in on Callaghan molesting
                                      molesting aa student
                                                   student and
                                                           and made
                                                               made aa complaint
                                                                       complaint to
                                                                                 to aa member
                                                                                       member

of BSC's
of BSC’s Board
         Board of
               of Directors,
                  Directors, but
                             but no
                                 no action
                                    action was
                                           was taken
                                               taken and
                                                     and the
                                                         the complaint
                                                             complaint was
                                                                       was buried.
                                                                           buried.

       61.
       61.    Upon information
              Upon information and
                               and belief,
                                   belief, another
                                           another BSC
                                                   BSC Board
                                                       Board member
                                                             member prohibited
                                                                    prohibited his
                                                                               his child
                                                                                   child

from training
from training with
              with Callaghan
                   Callaghan because
                             because he had learned
                                     he had learned that
                                                    that Callaghan
                                                         Callaghan was
                                                                   was sexually
                                                                       sexually involved
                                                                                involved with
                                                                                         with

boy skaters.
boy skaters. After
             After one
                   one competition where parents
                       competition where parents became
                                                 became aware
                                                        aware of
                                                              of Callaghan's
                                                                 Callaghan’s conduct,
                                                                             conduct, they
                                                                                      they

complained to
complained to other
              other BSC
                    BSC Board
                        Board members,
                              members, who
                                       who chose
                                           chose to
                                                 to wait
                                                    wait until
                                                         until the
                                                               the end of the
                                                                   end of the competition
                                                                              competition

season to
season to fire Callaghan. Much
          fire Callaghan. Much like the hierarchy
                               like the hierarchy of
                                                  of the
                                                     the Catholic
                                                         Catholic Church,
                                                                  Church, BSC
                                                                          BSC did
                                                                              did nothing
                                                                                  nothing to
                                                                                          to

stop Callaghan,
stop Callaghan, but
                but merely
                    merely passed
                           passed him
                                  him along
                                      along to
                                            to the
                                               the next
                                                   next skating
                                                        skating club
                                                                club looking
                                                                     looking for
                                                                             for aa coach
                                                                                    coach who
                                                                                          who

could produce
could produce winners.
              winners. They
                       They did nothing to
                            did nothing to protect
                                           protect the
                                                   the skaters,
                                                       skaters, including Craig, who
                                                                including Craig, who were
                                                                                     were being
                                                                                          being

abused by
abused by Callaghan.
          Callaghan.

       62.
       62.    As far
              As far back
                     back as
                          as 1974,
                             1974, aa USFS
                                      USFS National
                                           National Judge received aa complaint
                                                    Judge received    complaint about
                                                                                about

Callaghan’s conduct,
Callaghan's conduct, but
                     but took
                         took no
                              no action.
                                 action. In the late
                                         In the late 1970s,
                                                     1970s, aa group
                                                               group of
                                                                     of USFS
                                                                        USFS National
                                                                             National Judges,
                                                                                      Judges,

one of
one of whom
       whom was
            was aa BSC
                   BSC Board
                       Board member,
                             member, discussed
                                     discussed the
                                               the rumors that Callaghan
                                                   rumors that Callaghan was
                                                                         was engaging
                                                                             engaging in
                                                                                      in

sexual activity
sexual activity with
                with boy
                     boy skaters.
                         skaters. Upon
                                  Upon information
                                       information and
                                                   and belief,
                                                       belief, another
                                                               another USFS
                                                                       USFS National
                                                                            National judge
                                                                                     judge

warned aa rink
warned    rink not
               not to
                   to hire
                      hire Callaghan
                           Callaghan because
                                     because he
                                             he was
                                                was abusive.
                                                    abusive. Members
                                                             Members of
                                                                     of USFS
                                                                        USFS warned
                                                                             warned skaters
                                                                                    skaters

not to
not to be
       be alone
          alone with
                with Callaghan
                     Callaghan in
                               in the
                                  the locker
                                      locker rooms.
                                             rooms. A
                                                    A skating
                                                      skating coach
                                                              coach was
                                                                    was called by aa former
                                                                        called by    former

President of
President of USFS
             USFS and
                  and warned
                      warned that
                             that Callaghan
                                  Callaghan was
                                            was aa terrible
                                                   terrible person.
                                                            person.

       63.
       63.    Yet no
              Yet no action
                     action was
                            was taken
                                taken to
                                      to terminate
                                         terminate Callaghan's
                                                   Callaghan’s membership
                                                               membership in USFS, thereby
                                                                          in USFS, thereby

denying him
denying him access
            access to
                   to young
                      young skaters
                            skaters to
                                    to prey
                                       prey upon.
                                            upon.

       64.
       64.    During an
              During an Olympic
                        Olympic training
                                training camp,
                                         camp, Callaghan
                                               Callaghan made
                                                         made aa pass
                                                                 pass at
                                                                      at aa male
                                                                            male skater,
                                                                                 skater, who
                                                                                         who

punched Callaghan
punched Callaghan in
                  in response.
                     response. The incident was
                               The incident was widely
                                                widely known,
                                                       known, and
                                                              and the
                                                                  the skater
                                                                      skater left the camp.
                                                                             left the camp.

Upon information
Upon information and
                 and belief,
                     belief, Callaghan's
                             Callaghan’s conduct was so
                                         conduct was so widely
                                                        widely known that aa figure
                                                               known that           skater did
                                                                             figure skater did aa

stand-up comedy
stand-up        routine about
         comedy routine about Callaghan's
                              Callaghan’s sexual
                                          sexual abuse
                                                 abuse of
                                                       of boy
                                                          boy skaters.
                                                              skaters. Upon
                                                                       Upon information
                                                                            information and
                                                                                        and




                                               14
                                               14
           Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 15 of 22




belief, skaters
belief, skaters referred
                referred to
                         to Callaghan's
                            Callaghan’s black
                                        black leather
                                              leather gloves
                                                      gloves as
                                                             as "molester
                                                                “molester gloves,"
                                                                          gloves,” and
                                                                                   and Callaghan
                                                                                       Callaghan

was known
was known by
          by the
             the nickname
                 nickname "Tricky
                          “Tricky Dicky."
                                  Dicky.”

         65.
         65.      Yet no
                  Yet no one
                         one in
                             in BSC,
                                BSC, USFS,
                                     USFS, or
                                           or PSA
                                              PSA took
                                                  took any
                                                       any action
                                                           action that
                                                                  that would
                                                                       would lead to the
                                                                             lead to the

revocation of
revocation of Callaghan's
              Callaghan’s USFS
                          USFS and
                               and PSA
                                   PSA memberships
                                       memberships and
                                                   and the
                                                       the protection
                                                           protection of
                                                                      of Craig
                                                                         Craig and
                                                                               and other
                                                                                   other

students from
students      Callaghan’s abuse.
         from Callaghan's abuse.

                             USFS COVERS UP
                             USFS COVERS UP CALLAGHAN'S
                                            CALLAGHAN’S ABUSE
                                                        ABUSE

         66.
         66.      Having finally
                  Having finally faced
                                 faced down
                                       down the
                                            the fear and shame
                                                fear and shame of
                                                               of Callaghan's
                                                                  Callaghan’s abuse,
                                                                              abuse, Craig
                                                                                     Craig

became determined
became            to protect
       determined to protect other
                             other students
                                   students from Callaghan. In
                                            from Callaghan. In April
                                                               April 1999,
                                                                     1999, Craig
                                                                           Craig decided
                                                                                 decided to
                                                                                         to

publicly reveal
publicly reveal his
                his years
                    years of
                          of abuse
                             abuse and
                                   and filed
                                       filed an
                                             an ethics complaint, known
                                                ethics complaint, known as
                                                                        as aa grievance,
                                                                              grievance, against
                                                                                         against

Callaghan with
Callaghan with USFS.
               USFS.

         67.
         67.      Immediately, in an
                  Immediately, in an effort
                                     effort to
                                            to protect
                                               protect Callaghan
                                                       Callaghan and
                                                                 and avoid
                                                                     avoid exposure
                                                                           exposure of
                                                                                    of its own
                                                                                       its own

knowledge and
knowledge and complicity, USFS took
              complicity, USFS took action
                                    action to
                                           to bury
                                              bury Craig's
                                                   Craig’s claims. Despite having
                                                           claims. Despite having told
                                                                                  told the
                                                                                       the

Associated Press
Associated Press that
                 that "There
                      “There will
                             will be
                                  be no
                                     no knee-jerk
                                        knee-jerk reaction,”
                                                  reaction," James Disbrow, USFS's
                                                             James Disbrow, USFS’s then-
                                                                                   then-

President and
President and Callaghan's
              Callaghan’s longtime
                          longtime friend
                                   friend and confidant,3 made
                                          and confidant,3 made sure
                                                               sure that
                                                                    that Craig's
                                                                         Craig’s claims would
                                                                                 claims would

not receive
not receive aa hearing.
               hearing.

         68.
         68.      Upon information
                  Upon information and
                                   and belief,
                                       belief, Disbrow
                                               Disbrow himself
                                                       himself was
                                                               was known
                                                                   known to
                                                                         to have
                                                                            have sexual
                                                                                 sexual

relationships with
relationships with male
                   male skaters
                        skaters during
                                during his
                                       his career
                                           career as
                                                  as aa coach.
                                                        coach. Disbrow
                                                               Disbrow could not let
                                                                       could not     the truth
                                                                                 let the truth

about Callaghan's
about Callaghan’s abuse
                  abuse of
                        of Craig
                           Craig be
                                 be known,
                                    known, lest he become
                                           lest he become implicated
                                                          implicated himself.
                                                                     himself.

         69.
         69.      Disbrow’s first
                  Disbrow's       move was
                            first move was to
                                           to remove the USFS
                                              remove the USFS Grievance
                                                              Grievance Committee
                                                                        Committee Chair,
                                                                                  Chair,

Steven Hazen, from
Steven Hazen, from his position. Hazen
                   his position. Hazen believed
                                       believed this
                                                this was
                                                     was aa "blatant
                                                            “blatant attempt
                                                                     attempt to
                                                                             to interfere with the
                                                                                interfere with the

grievance process"
grievance process” in
                   in an
                      an "effort
                         “effort to
                                 to intimidate [Hazen] into
                                    intimidate [Hazen] into abandoning
                                                            abandoning [his]
                                                                       [his] responsibilities.”
                                                                             responsibilities." It
                                                                                                It



3
3
 Upon information
 Upon               and belief,
      information and   belief, as
                                as young
                                   young skaters
                                          skaters in
                                                  in Buffalo,
                                                     Buffalo, Disbrow
                                                               Disbrow and
                                                                       and Callaghan
                                                                           Callaghan both
                                                                                      both were
                                                                                           were coached  by David
                                                                                                 coached by David
Lowrey. Upon
Lowrey. Upon information
                information and
                            and belief,
                                 belief, when
                                         when Disbrow
                                               Disbrow was
                                                         was approximately
                                                              approximately sixteen years old,
                                                                            sixteen years old, he
                                                                                               he was
                                                                                                  was adopted
                                                                                                      adopted by
                                                                                                              by
Lowery and
Lowery and his
            his wife.
                wife. Upon
                      Upon information    and belief,
                             information and  belief, in 2004, Lowery
                                                      in 2004,  Lowery was
                                                                       was permanently
                                                                            permanently banned
                                                                                         banned from   membership in
                                                                                                  from membership in
USFS after
USFS after being
           being convicted
                  convicted of
                            of sexually
                                sexually abusing
                                         abusing one
                                                  one of
                                                       of his
                                                          his skaters.
                                                              skaters.


                                                         15
                                                         15
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 16 of 22




was clear
was clear to
          to Hazen
             Hazen that
                   that there
                        there were
                              were people
                                   people at
                                          at USFS
                                             USFS who
                                                  who were
                                                      were determined to stop
                                                           determined to stop any
                                                                              any

investigation into
investigation      Callaghan’s abuse.
              into Callaghan's abuse.

       70.
       70.     Hazen was
               Hazen was instructed
                         instructed to
                                    to forward
                                       forward the
                                               the materials
                                                   materials he
                                                             he had
                                                                had collected
                                                                    collected to
                                                                              to the
                                                                                 the ethics
                                                                                     ethics

committee chair.
committee chair. If
                 If that
                    that official
                         official decided
                                  decided the
                                          the claims
                                              claims had
                                                     had merit,
                                                         merit, Hazen
                                                                Hazen was
                                                                      was told,
                                                                          told, the
                                                                                the matter
                                                                                    matter would
                                                                                           would

be sent
be sent back
        back to
             to the
                the grievance
                    grievance committee,
                              committee, which
                                         which would
                                               would empanel
                                                     empanel aa three-person
                                                                three-person commission
                                                                             commission to
                                                                                        to

conduct an
conduct an investigation
           investigation and
                         and determine
                             determine whether
                                       whether the
                                               the claims were valid.
                                                   claims were valid.

       71.
       71.     Disbrow’s next
               Disbrow's      move was
                         next move was to
                                       to replace
                                          replace the
                                                  the chair
                                                      chair of
                                                            of the
                                                               the ethics
                                                                   ethics committee. Then
                                                                          committee. Then

Disbrow short-circuited
Disbrow short-circuited the
                        the process
                            process and
                                    and instead
                                        instead rendered
                                                rendered aa decision
                                                            decision himself,
                                                                     himself, to
                                                                              to ensure
                                                                                 ensure that
                                                                                        that

evidence of
evidence of Callaghan's
            Callaghan’s abuse
                        abuse and
                              and USFS's
                                  USFS’s complicity
                                         complicity in and enabling
                                                    in and          of that
                                                           enabling of that abuse,
                                                                            abuse, would
                                                                                   would

never come
never come to
           to light.
              light.

       72.
       72.     Approximately one
               Approximately one month
                                 month after
                                       after Craig
                                             Craig filed
                                                   filed his
                                                         his complaint, and before
                                                             complaint, and before anyone
                                                                                   anyone at
                                                                                          at

USFS interviewed
USFS interviewed him
                 him about
                     about the
                           the abuse,
                               abuse, Disbrow
                                      Disbrow informed the new
                                              informed the new ethics committee chair,
                                                               ethics committee chair, Jon
                                                                                       Jon

Jackson, that Maurizi's
Jackson, that Maurizi's claims
                        claims were
                               were not
                                    not being
                                        being referred
                                              referred to
                                                       to the
                                                          the ethics
                                                              ethics committee after all,
                                                                     committee after all, but
                                                                                          but

instead were
instead were being
             being dismissed.
                   dismissed. The next day,
                              The next day, Jackson sent aa letter
                                            Jackson sent    letter to
                                                                   to Craig
                                                                      Craig informing him that
                                                                            informing him that

his complaint
his complaint was
              was dismissed
                  dismissed because
                            because the
                                    the USFS
                                        USFS bylaws
                                             bylaws stipulate
                                                    stipulate that
                                                              that grievances
                                                                   grievances must
                                                                              must be
                                                                                   be filed
                                                                                      filed

within 60
within 60 days
          days of
               of the
                  the alleged
                      alleged violation
                              violation or
                                        or its
                                           its discovery.
                                               discovery.

       73.
       73.     The
               The fact that the
                   fact that the USFS
                                 USFS bylaws
                                      bylaws allowed
                                             allowed the
                                                     the organization
                                                         organization itself
                                                                      itself to
                                                                             to bring
                                                                                bring aa grievance
                                                                                         grievance

upon learning
upon learning that
              that aa coach
                      coach was
                            was alleged
                                alleged to
                                        to have
                                           have molested
                                                molested aa student,
                                                            student, and
                                                                     and groomed
                                                                         groomed that
                                                                                 that student
                                                                                      student

with alcohol
with alcohol and
             and pornography,
                 pornography, was
                              was intentionally
                                  intentionally ignored
                                                ignored because
                                                        because Disbrow
                                                                Disbrow was
                                                                        was committed to
                                                                            committed to

protecting Callaghan,
protecting Callaghan, himself,
                      himself, and
                               and USFS
                                   USFS at
                                        at the
                                           the cost
                                               cost of
                                                    of the
                                                       the safety
                                                           safety of
                                                                  of young
                                                                     young skaters.
                                                                           skaters.

                          PSA
                          PSA COVERS UP CALLAGHAN’S
                              COVERS UP             ABUSE
                                        CALLAGHAN'S ABUSE

       74.
       74.     Maurizi also
               Maurizi also filed
                            filed aa grievance with PSA
                                     grievance with PSA in
                                                        in 1999
                                                           1999 in
                                                                in an
                                                                   an effort
                                                                      effort to
                                                                             to have
                                                                                have Callaghan's
                                                                                     Callaghan’s

coaching credentials
coaching credentials revoked. As with
                     revoked. As with USFS,
                                      USFS, PSA
                                            PSA was
                                                was more
                                                    more concerned with protecting
                                                         concerned with protecting itself
                                                                                   itself




                                                 16
                                                 16
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 17 of 22




and Callaghan
and Callaghan than
              than looking after the
                   looking after the safety
                                     safety of
                                            of young
                                               young skaters.
                                                     skaters. The PSA’s then-President,
                                                              The PSA's then-President, Jerry
                                                                                        Jerry

Lane, was aa childhood
Lane, was              friend of
             childhood friend of Callaghan's.
                                 Callaghan’s.

       75.
       75.     Upon information
               Upon information and
                                and belief,
                                    belief, Lane selected aa committee
                                            Lane selected    committee of
                                                                       of three
                                                                          three coaches
                                                                                coaches to
                                                                                        to hear
                                                                                           hear

Craig’s grievance.
Craig's grievance. The
                   The identity of the
                       identity of the committee
                                       committee members
                                                 members was
                                                         was never
                                                             never provided
                                                                   provided to
                                                                            to Craig.
                                                                               Craig. Upon
                                                                                      Upon

information and
information and belief,
                belief, based
                        based solely
                              solely on
                                     on written
                                        written submissions
                                                submissions from Craig and
                                                            from Craig and Callaghan,
                                                                           Callaghan, without
                                                                                      without

ever having
ever having interviewed Craig or
            interviewed Craig or conducting
                                 conducting any
                                            any factual
                                                factual investigation, PSA’s anonymous
                                                        investigation, PSA's anonymous three-
                                                                                       three-

person committee
person committee "unanimously
                 “unanimously found
                              found no
                                    no violation
                                       violation of
                                                 of the
                                                    the ethics standards of
                                                        ethics standards of the
                                                                            the organization"
                                                                                organization”

with respect
with respect to
             to any
                any of
                    of Craig's
                       Craig’s claims.
                               claims.

                SAFESPORT SUSPENDS CALLAGHAN
                SAFESPORT SUSPENDS CALLAGHAN FROM
                                             FROM COACHING
                                                  COACHING

       76.
       76.     In
               In January 2018, Craig
                  January 2018, Craig filed
                                      filed aa complaint about Callaghan's
                                               complaint about Callaghan’s abuse
                                                                           abuse with
                                                                                 with the
                                                                                      the U.S.
                                                                                          U.S.

Center for
Center for SafeSport (“SafeSport”), the
           SafeSport ("SafeSport"), the U.S.
                                        U.S. Olympic
                                             Olympic Committee's
                                                     Committee’s misconduct
                                                                 misconduct watchdog.
                                                                            watchdog. On
                                                                                      On

March 8,
March 8, 2018,
         2018, SafeSport and USFS
               SafeSport and USFS issued
                                  issued aa preliminary
                                            preliminary order
                                                        order barring
                                                              barring Callaghan
                                                                      Callaghan from all
                                                                                from all

USFS-sanctioned events.
USFS-sanctioned events.

       77.
       77.     On or
               On or about
                     about August
                           August 21,
                                  21, 2019,
                                      2019, following an extensive,
                                            following an extensive, 18-month
                                                                    18-month investigation,
                                                                             investigation,

SafeSport found Callaghan
SafeSport found Callaghan permanently
                          permanently ineligible
                                      ineligible due
                                                 due to
                                                     to sexual
                                                        sexual misconduct
                                                               misconduct involving
                                                                          involving aa minor
                                                                                       minor.

USFS, in
USFS, in compliance
         compliance with
                    with SafeSport’s finding, also
                         SafeSport's finding, also permanently
                                                   permanently banned
                                                               banned Callaghan
                                                                      Callaghan from
                                                                                from

membership.
membership.

       78.
       78.     Callaghan appealed
               Callaghan appealed his
                                  his permanent
                                      permanent ineligibility through SafeSport’s
                                                ineligibility through             arbitration
                                                                      SafeSport's arbitration

process. On
process. On or
            or about
               about December
                     December 16,
                              16, 2019,
                                  2019, the
                                        the arbitrator
                                            arbitrator modified
                                                       modified SafeSport’s order, reducing
                                                                SafeSport's order, reducing the
                                                                                            the

penalties to
penalties to aa three-year
                three-year suspension,
                           suspension, 15-year
                                       15-year probation,
                                               probation, and
                                                          and 100
                                                              100 hours
                                                                  hours of
                                                                        of community
                                                                           community service.
                                                                                     service.

       79.
       79.     Upon information
               Upon information and
                                and belief,
                                    belief, while
                                            while the
                                                  the arbitrator
                                                      arbitrator reduced
                                                                 reduced Callaghan's
                                                                         Callaghan’s penalties,
                                                                                     penalties,

the arbitrator
the arbitrator did not dispute
               did not dispute SafeSport’s
                               SafeSport's finding that Callaghan
                                           finding that Callaghan had
                                                                  had engaged in sexual
                                                                      engaged in sexual

misconduct with
misconduct with Craig.
                Craig.




                                                17
                                                17
            Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 18 of 22




                                  FIRST CLAIM
                                  FIRST CLAIM FOR    RELIEF
                                                FOR RELIEF
                                   (ASSAULT as
                                   (ASSAULT as to
                                               to Callaghan)
                                                  Callaghan)

        80.
        80.     Craig repeats
                Craig repeats and
                              and realleges
                                  realleges each of the
                                            each of the allegations
                                                        allegations set
                                                                    set forth in paragraphs
                                                                        forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.

        81.
        81.     Callaghan’s conduct
                Callaghan's conduct of
                                    of grabbing Craig’s genitals
                                       grabbing Craig's          and engaging
                                                        genitals and engaging in various sexual
                                                                              in various sexual

activities while
activities while Craig
                 Craig was
                       was not
                           not of
                               of the
                                  the age
                                      age of
                                          of consent repeatedly placed
                                             consent repeatedly placed Craig
                                                                       Craig in
                                                                             in apprehension
                                                                                apprehension of
                                                                                             of

imminent harmful
imminent harmful and
                 and offensive
                     offensive contact.
                               contact.

                           SECOND CLAIM
                           SECOND CLAIM FOR RELIEF
                                        FOR RELIEF
              (AIDING AND
              (AIDING AND ABETTING
                          ABETTING ASSAULT
                                   ASSAULT as
                                           as to
                                              to BSC,
                                                 BSC, USFS,
                                                      USFS, and
                                                            and PSA)
                                                                PSA)

        82.
        82.     Craig repeats
                Craig repeats and
                              and realleges
                                  realleges each of the
                                            each of the allegations
                                                        allegations set
                                                                    set forth in paragraphs
                                                                        forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.

        83.
        83.     Upon information
                Upon information and
                                 and belief,
                                     belief, BSC,
                                             BSC, USFS,
                                                  USFS, and
                                                        and PSA
                                                            PSA willfully
                                                                willfully ignored
                                                                          ignored information
                                                                                  information

about Callaghan's
about Callaghan’s abuse
                  abuse of
                        of Craig.
                           Craig. Despite
                                  Despite this
                                          this information,
                                               information, BSC,
                                                            BSC, USFS,
                                                                 USFS, and
                                                                       and PSA
                                                                           PSA continued
                                                                               continued to
                                                                                         to

allow Callaghan
allow Callaghan to
                to use
                   use his
                       his positions
                           positions within
                                     within their
                                            their organizations
                                                  organizations to
                                                                to have
                                                                   have access
                                                                        access to
                                                                               to and
                                                                                  and to
                                                                                      to assault
                                                                                         assault

Craig. Without
Craig. Without those
               those positions,
                     positions, Callaghan
                                Callaghan would
                                          would not
                                                not have
                                                    have had
                                                         had access
                                                             access to
                                                                    to Craig
                                                                       Craig to
                                                                             to perpetrate
                                                                                perpetrate the
                                                                                           the

assaults.
assaults.

        84.
        84.     Upon information
                Upon information and
                                 and belief,
                                     belief, in an attempt
                                             in an attempt to
                                                           to protect
                                                              protect Callaghan
                                                                      Callaghan from punishment
                                                                                from punishment

for his abuse
for his abuse of
              of Craig,
                 Craig, USFS,
                        USFS, PSA,
                              PSA, and
                                   and Callaghan
                                       Callaghan conspired
                                                 conspired to
                                                           to conceal the truth
                                                              conceal the truth about
                                                                                about his
                                                                                      his

assaults on
assaults on Craig.
            Craig.

                                 THIRD CLAIM
                                 THIRD CLAIM FOR    RELIEF
                                               FOR RELIEF
                                  (BATTERY as
                                  (BATTERY    to Callaghan)
                                           as to Callaghan)

        85.
        85.     Craig repeats
                Craig repeats and
                              and realleges
                                  realleges each of the
                                            each of the allegations
                                                        allegations set
                                                                    set forth in paragraphs
                                                                        forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.

        86.
        86.     Callaghan, through
                Callaghan, through his
                                   his conduct of grabbing
                                       conduct of grabbing Craig's
                                                           Craig’s genitals
                                                                   genitals and
                                                                            and engaging
                                                                                engaging in
                                                                                         in

various sexual
various sexual activities
               activities while
                          while Craig
                                Craig was
                                      was not
                                          not of
                                              of the
                                                 the age
                                                     age of
                                                         of consent,
                                                            consent, repeatedly
                                                                     repeatedly and
                                                                                and intentionally
                                                                                    intentionally

made bodily
made bodily contact
            contact of
                    of an
                       an offensive
                          offensive nature
                                    nature with
                                           with Craig.
                                                Craig.


                                                 18
                                                 18
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 19 of 22




                          FOURTH CLAIM
                          FOURTH CLAIM FOR
                                       FOR RELIEF
                                           RELIEF
             (AIDING AND
             (AIDING AND ABETTING
                         ABETTING BATTERY
                                  BATTERY as
                                          as to
                                             to BSC,
                                                BSC, USFS, and PSA)
                                                     USFS, and PSA)

       87.
       87.     Craig repeats
               Craig repeats and
                             and realleges
                                 realleges each of the
                                           each of the allegations
                                                       allegations set
                                                                   set forth in paragraphs
                                                                       forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.

       88.
       88.     Upon information
               Upon information and
                                and belief,
                                    belief, BSC,
                                            BSC, USFS,
                                                 USFS, and
                                                       and PSA
                                                           PSA willfully
                                                               willfully ignored
                                                                         ignored information
                                                                                 information

about Callaghan's
about Callaghan’s abuse
                  abuse of
                        of Craig.
                           Craig. Despite
                                  Despite this
                                          this information,
                                               information, BSC,
                                                            BSC, USFS,
                                                                 USFS, and
                                                                       and PSA
                                                                           PSA continued
                                                                               continued to
                                                                                         to

allow Callaghan
allow Callaghan to
                to use
                   use his
                       his positions
                           positions within
                                     within their
                                            their organizations
                                                  organizations to
                                                                to have
                                                                   have access
                                                                        access to
                                                                               to and
                                                                                  and to
                                                                                      to batter
                                                                                         batter

Craig. Without
Craig. Without those
               those positions,
                     positions, Callaghan
                                Callaghan would
                                          would not
                                                not have
                                                    have had
                                                         had access
                                                             access to
                                                                    to Craig
                                                                       Craig to
                                                                             to perpetrate
                                                                                perpetrate his
                                                                                           his

battery of
battery of Craig.
           Craig.

       89.
       89.     Upon information
               Upon information and
                                and belief,
                                    belief, in an attempt
                                            in an attempt to
                                                          to protect
                                                             protect Callaghan
                                                                     Callaghan from punishment
                                                                               from punishment

for his abuse
for his abuse of
              of Craig,
                 Craig, USFS,
                        USFS, PSA,
                              PSA, and
                                   and Callaghan
                                       Callaghan conspired
                                                 conspired to
                                                           to conceal the truth
                                                              conceal the truth about
                                                                                about his
                                                                                      his

battery of
battery of Craig.
           Craig.


                        FIFTH
                        FIFTH CLAIM
                              CLAIM FOR RELIEF
                                    FOR RELIEF
      (INTENTIONAL INFLICTION
      (INTENTIONAL INFLICTION OF
                              OF EMOTIONAL  DISTRESS as
                                 EMOTIONAL DISTRESS  as to
                                                        to Callaghan)
                                                           Callaghan)

       90.
       90.     Craig repeats
               Craig repeats and
                             and realleges
                                 realleges each of the
                                           each of the allegations
                                                       allegations set
                                                                   set forth in paragraphs
                                                                       forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.

       91.
       91.     Callaghan, through
               Callaghan, through his
                                  his conduct of providing
                                      conduct of providing Craig
                                                           Craig with
                                                                 with alcohol
                                                                      alcohol and
                                                                              and pornography,
                                                                                  pornography,

grabbing Craig's
grabbing Craig’s genitals,
                 genitals, and
                           and engaging
                               engaging in various sexual
                                        in various sexual activities
                                                          activities while
                                                                     while Craig
                                                                           Craig was
                                                                                 was not
                                                                                     not of
                                                                                         of the
                                                                                            the

age of
age of consent,
       consent, engaged
                engaged in
                        in intentional
                           intentional or
                                       or reckless
                                          reckless extreme and outrageous
                                                   extreme and outrageous conduct that caused
                                                                          conduct that caused

Craig severe
Craig severe emotional distress, which
             emotional distress, which manifested
                                       manifested itself,
                                                  itself, inter alia, through
                                                          inter alia, through substance
                                                                              substance abuse
                                                                                        abuse and
                                                                                              and

an eating
an eating disorder.
          disorder.

                        SIXTH
                        SIXTH CLAIM
                              CLAIM FOR RELIEF
                                    FOR RELIEF
       (NEGLIGENT INFLICTION
       (NEGLIGENT INFLICTION OF
                             OF EMOTIONAL DISTRESS as
                                EMOTIONAL DISTRESS as to
                                                      to Callaghan)
                                                         Callaghan)

       92.
       92.     Craig repeats
               Craig repeats and
                             and realleges
                                 realleges each of the
                                           each of the allegations
                                                       allegations set
                                                                   set forth in paragraphs
                                                                       forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.



                                                 19
                                                 19
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 20 of 22




       93.
       93.     Callaghan, through
               Callaghan, through his
                                  his conduct of providing
                                      conduct of providing Craig
                                                           Craig with
                                                                 with alcohol
                                                                      alcohol and
                                                                              and pornography,
                                                                                  pornography,

grabbing Craig's
grabbing Craig’s genitals,
                 genitals, and
                           and engaging
                               engaging in various sexual
                                        in various sexual activities
                                                          activities while
                                                                     while Craig
                                                                           Craig was
                                                                                 was not
                                                                                     not of
                                                                                         of the
                                                                                            the

age of
age of consent,
       consent, breached
                breached his
                         his duty as aa certified
                             duty as    certified figure skating coach
                                                  figure skating coach to
                                                                       to properly
                                                                          properly supervise
                                                                                   supervise his
                                                                                             his

student and
student and to
            to refrain
               refrain from
                       from engaging
                            engaging in illegal and
                                     in illegal and harmful
                                                    harmful conduct
                                                            conduct with
                                                                    with him.
                                                                         him.

       94.
       94.     Callaghan’s neglect
               Callaghan's neglect of
                                   of his
                                      his duty
                                          duty to
                                               to Craig
                                                  Craig caused
                                                        caused severe
                                                               severe emotional
                                                                      emotional distress,
                                                                                distress, which
                                                                                          which

manifested itself,
manifested itself, inter alia, through
                   inter alia, through substance
                                       substance abuse
                                                 abuse and
                                                       and an
                                                           an eating disorder.
                                                              eating disorder.

                               SEVENTH CLAIM
                               SEVENTH CLAIM FOR   RELIEF
                                             FOR RELIEF
                                 (NEGLIGENCE as
                                 (NEGLIGENCE as to
                                                to BSC)
                                                   BSC)

       95.
       95.     Craig repeats
               Craig repeats and
                             and realleges
                                 realleges each of the
                                           each of the allegations
                                                       allegations set
                                                                   set forth in paragraphs
                                                                       forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.

       96.
       96.     BSC had
               BSC had aa duty
                          duty to
                               to provide
                                  provide aa safe
                                             safe environment
                                                  environment for students who
                                                              for students who trained
                                                                               trained at
                                                                                       at its
                                                                                          its

facility. BSC had
facility. BSC had aa duty
                     duty to
                          to prevent
                             prevent its
                                     its coaches from harming
                                         coaches from harming the
                                                              the students
                                                                  students who
                                                                           who trained
                                                                               trained at
                                                                                       at its
                                                                                          its

facility. By allowing
facility. By allowing Callaghan
                      Callaghan to
                                to coach
                                   coach at
                                         at its
                                            its facility,
                                                facility, despite its awareness
                                                          despite its awareness of
                                                                                of reports
                                                                                   reports and
                                                                                           and

complaints that
complaints that Callaghan
                Callaghan was
                          was providing
                              providing underage
                                        underage students
                                                 students with
                                                          with alcohol
                                                               alcohol and
                                                                       and pornography
                                                                           pornography at
                                                                                       at its
                                                                                          its

facility, that Callaghan
facility, that Callaghan was
                         was sexually
                             sexually harassing
                                      harassing boy
                                                boy skaters,
                                                    skaters, and
                                                             and that
                                                                 that Callaghan
                                                                      Callaghan was
                                                                                was engaging
                                                                                    engaging in
                                                                                             in

sexual activity
sexual activity with
                with boy
                     boy skaters,
                         skaters, BSC
                                  BSC breached
                                      breached its
                                               its duty
                                                   duty to
                                                        to provide
                                                           provide aa safe
                                                                      safe environment and protect
                                                                           environment and protect

students from
students      harm.
         from harm.

       97.
       97.     As aa result
               As           of BSC's
                     result of BSC’s breach
                                     breach of
                                            of its
                                               its duties,
                                                   duties, Craig
                                                           Craig suffered
                                                                 suffered severe
                                                                          severe emotional
                                                                                 emotional distress,
                                                                                           distress,

which manifested
which manifested itself,
                 itself, inter alia, through
                         inter alia, through substance
                                             substance abuse
                                                       abuse and
                                                             and an
                                                                 an eating
                                                                    eating disorder,
                                                                           disorder, and
                                                                                     and was
                                                                                         was thus
                                                                                             thus

damaged.
damaged.

                               EIGHTH
                               EIGHTH CLAIM
                                      CLAIM FOR   RELIEF
                                              FOR RELIEF
                             (NEGLIGENCE as
                             (NEGLIGENCE    to USFS
                                         as to USFS and
                                                    and PSA)
                                                        PSA)

       98.
       98.     Craig repeats
               Craig repeats and
                             and realleges
                                 realleges each of the
                                           each of the allegations
                                                       allegations set
                                                                   set forth in paragraphs
                                                                       forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.




                                                 20
                                                 20
         Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 21 of 22




       99.
       99.     USFS and
               USFS and PSA
                        PSA had
                            had aa duty
                                   duty to
                                        to Craig
                                           Craig to
                                                 to ensure
                                                    ensure that
                                                           that the
                                                                the coaches it certified
                                                                    coaches it           and
                                                                               certified and

permitted to
permitted to coach under their
             coach under their auspices
                               auspices did not engage
                                        did not engage in conduct that
                                                       in conduct that was
                                                                       was harmful
                                                                           harmful or
                                                                                   or

detrimental to
detrimental to students
               students and
                        and to
                            to refrain
                               refrain from encouraging students
                                       from encouraging students to
                                                                 to engage in illegal
                                                                    engage in         activity.
                                                                              illegal activity.

       100.
       100.    By ignoring
               By ignoring numerous reports and
                           numerous reports and complaints that Callaghan
                                                complaints that Callaghan was
                                                                          was providing
                                                                              providing

underage students
underage students with
                  with alcohol
                       alcohol and
                               and pornography,
                                   pornography, sexually
                                                sexually harassing
                                                         harassing boy
                                                                   boy skaters,
                                                                       skaters, and
                                                                                and engaging
                                                                                    engaging in
                                                                                             in

sexual activity
sexual activity with
                with boy
                     boy skaters,
                         skaters, particularly
                                  particularly Craig,
                                               Craig, USFS
                                                      USFS and
                                                           and PSA
                                                               PSA breached
                                                                   breached their
                                                                            their duty to him.
                                                                                  duty to him.

       101.
       101.    As aa result
               As           of USFS's
                     result of USFS’s and
                                      and PSA's
                                          PSA’s breaches
                                                breaches of
                                                         of their
                                                            their duties,
                                                                  duties, Craig
                                                                          Craig was
                                                                                was subjected
                                                                                    subjected to
                                                                                              to

severe emotional
severe emotional distress, which manifested
                 distress, which manifested itself,
                                            itself, inter alia, through
                                                    inter alia, through substance
                                                                        substance abuse
                                                                                  abuse and
                                                                                        and an
                                                                                            an

eating disorder,
eating disorder, and
                 and was
                     was thus
                         thus damaged.
                              damaged.

                       NINTH CLAIM
                      NINTH  CLAIM FOR RELIEF
                                   FOR RELIEF
   (INTENTIONAL INFLICTION
   (INTENTIONAL INFLICTION OF
                           OF EMOTIONAL  DISTRESS as
                              EMOTIONAL DISTRESS  as to
                                                     to USFS
                                                        USFS and
                                                             and PSA)
                                                                 PSA)

       102.
       102.    Craig repeats
               Craig repeats and
                             and realleges
                                 realleges each of the
                                           each of the allegations
                                                       allegations set
                                                                   set forth in paragraphs
                                                                       forth in paragraphs 11

through 79
through 79 hereof
           hereof with
                  with the
                       the same
                           same force and effect
                                force and        as if
                                          effect as if fully set forth
                                                       fully set forth herein.
                                                                       herein.

       103.
       103.    USFS, in
               USFS, in an
                        an effort to protect
                           effort to protect Callaghan
                                             Callaghan and
                                                       and itself,
                                                           itself, engaged
                                                                   engaged in
                                                                           in aa scheme
                                                                                 scheme to
                                                                                        to

discredit Craig
discredit Craig and
                and his allegations and
                    his allegations and manufacture
                                        manufacture aa process
                                                       process that
                                                               that would
                                                                    would allow
                                                                          allow Disbrow
                                                                                Disbrow to
                                                                                        to

dismiss Craig's
dismiss Craig’s complaint
                complaint without
                          without conducting
                                  conducting even
                                             even aa rudimentary investigation into
                                                     rudimentary investigation      whether
                                                                               into whether

Callaghan was
Callaghan was aa dangerous predator who
                 dangerous predator who should
                                        should not
                                               not be
                                                   be permitted
                                                      permitted access
                                                                access to
                                                                       to young
                                                                          young students.
                                                                                students.

       104.
       104.    USFS’s extreme
               USFS's extreme and
                              and outrageous
                                  outrageous conduct
                                             conduct of
                                                     of dismissing
                                                        dismissing Craig's
                                                                   Craig’s complaint with
                                                                           complaint with

complete disregard
complete disregard for
                   for determining whether his
                       determining whether his claims
                                               claims were
                                                      were true
                                                           true caused
                                                                caused him
                                                                       him severe
                                                                           severe emotional
                                                                                  emotional

distress, as
distress, as his
             his experience
                 experience as
                            as aa survivor
                                  survivor of
                                           of sexual
                                              sexual abuse
                                                     abuse was
                                                           was denied
                                                               denied and
                                                                      and his abuser was
                                                                          his abuser was allowed
                                                                                         allowed

to continue
to continue having
            having access
                   access to
                          to young
                             young students.
                                   students. The
                                             The knowledge that USFS
                                                 knowledge that USFS did
                                                                     did not
                                                                         not care
                                                                             care that
                                                                                  that it was
                                                                                       it was

enabling aa child
enabling    child predator,
                  predator, and
                            and that
                                that he was unable
                                     he was unable to
                                                   to prevent
                                                      prevent Callaghan
                                                              Callaghan from abusing other
                                                                        from abusing other young
                                                                                           young

students, caused
students, caused Craig
                 Craig severe
                       severe emotional pain and
                              emotional pain and distress.
                                                 distress.

       105.
       105.    Likewise, PSA’s outrageous
               Likewise, PSA's outrageous conduct of finding
                                          conduct of finding that
                                                             that Craig's
                                                                  Craig’s allegations
                                                                          allegations that
                                                                                      that

Callaghan provided
Callaghan provided him
                   him with
                       with alcohol
                            alcohol and
                                    and pornography
                                        pornography when
                                                    when he
                                                         he was
                                                            was underage,
                                                                underage, that
                                                                          that he
                                                                               he


                                                 21
                                                 21
            Case 1:20-cv-00922-LJV Document 1 Filed 07/20/20 Page 22 of 22




manipulated and
manipulated and groomed
                groomed him,
                        him, and
                             and then
                                 then sexually
                                      sexually abused
                                               abused him
                                                      him for
                                                          for years,
                                                              years, was
                                                                     was not
                                                                         not aa violation
                                                                                violation of
                                                                                          of the
                                                                                             the

PSA’s ethical
PSA's         standards was
      ethical standards was emotionally devastating for
                            emotionally devastating for Craig.
                                                        Craig. PSA's
                                                               PSA’s outrageous
                                                                     outrageous conduct
                                                                                conduct of
                                                                                        of

continuing to
continuing to enable
              enable aa child
                        child predator
                              predator caused
                                       caused Craig
                                              Craig severe
                                                    severe emotional
                                                           emotional pain
                                                                     pain and
                                                                          and distress,
                                                                              distress, as
                                                                                        as his
                                                                                           his

efforts to
efforts to protect
           protect young
                   young students
                         students failed.
                                  failed.

          WHEREFORE, Plaintiff
          WHEREFORE, Plaintiff seeks
                               seeks judgment
                                     judgment as
                                              as follows:
                                                 follows:

          106.
          106.   Ordering Defendants
                 Ordering Defendants to
                                     to pay
                                        pay damages in an
                                            damages in an amount
                                                          amount not
                                                                 not less than $10,000,000.
                                                                     less than $10,000,000.

          107.
          107.   Ordering Defendants
                 Ordering Defendants to
                                     to pay
                                        pay an
                                            an appropriate
                                               appropriate amount
                                                           amount as
                                                                  as punitive
                                                                     punitive damages
                                                                              damages to
                                                                                      to deter
                                                                                         deter

their willful
their willful and
              and wanton
                  wanton conduct;
                         conduct; and
                                  and

          108.
          108.   Granting Plaintiff
                 Granting Plaintiff such
                                    such other
                                         other and
                                               and further
                                                   further relief as this
                                                           relief as this Court
                                                                          Court may
                                                                                may deem just and
                                                                                    deem just and

proper.
proper.

                                            JURY DEMAND
                                            JURY DEMAND

          Plaintiff Craig
          Plaintiff Craig Maurizi
                          Maurizi demands
                                  demands trial
                                          trial of
                                                of his
                                                   his claims
                                                       claims for relief herein
                                                              for relief herein before
                                                                                before aa jury.
                                                                                          jury.



Dated: New
Dated: New York,
            York, New
                   New York
                       York                              PHILLIPS NIZER
                                                         PHILLIPS NIZER LLP
                                                                        LLP
       July 20, 2020
       July 20, 2020
                                                         By: s/
                                                         By: s/ Ilene
                                                                 Ilene Jaroslaw
                                                                       Jaroslaw
                                                               Ilene
                                                               Ilene Jaroslaw
                                                                     Jaroslaw
                                                               485 Lexington
                                                               485  Lexington Avenue, 14th Floor
                                                                              Avenue, 14th Floor
                                                         New York,
                                                         New  York, New
                                                                      New York
                                                                           York 10017
                                                                                10017
                                                         (212) 977-9700
                                                         (212)  977-9700

                                                         Attorney for
                                                         Attorney  for Plaintiff
                                                                       Plaintiff Craig Maurizi
                                                                                 Craig Maurizi




                                                    22
                                                    22
